


FMC TECHNOLOGIES, INC. EMPLOYEES’ RETIREMENT PROGRAM
PART II
UNION HOURLY EMPLOYEES’ RETIREMENT PLAN
(Amended and Restated Effective January 1, 2013)




--------------------------------------------------------------------------------

TABLE OF CONTENTS
PAGE

ARTICLE I DEFINITIONS
2

Actuarial Equivalent
2

Administrator.
3

Affiliate
3

Annuity Starting Date
4

Beneficiary
4

Board
4

Benefits Agreement
4

Code
    4

Collective Bargaining Agreement
4

Committee
4

Company
4

Early Retirement Benefit
4

Early Retirement Date
4

Effective Date.
4

Eligible Employee
4

Employee
4

Employment Commencement Date
5

ERISA
5

50% Joint and Survivor’s Annuity
5

FMC
    5

FMC Beneficiary
5

FMC Joint Annuitant
5

FMC Participant
5

FMC Plan
5

FTI Spinoff.
5

Hour of Service
5

Individual Life Annuity
6

Investment Manager
6

Leased Employee
6

Normal Retirement Benefit
6

Normal Retirement Date
6


 
 
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(CONTINUED)
PAGE

100% Joint and Survivor’s Annuity
6

One-Year Period of Severance
6

Participant
6

Participating Employer
7

Period of Service.
7

Period of Severance
7

Plan
    7

Plan Year
7

Reemployment Commencement Date
7

Severance From Service Date
7

Supplement
8

Total and Permanent Disability
8

Trust
    8

Trust Fund
8

Year of Credited Service
8

Year of Vesting Service
9

ARTICLE II PARTICIPATION
9

2.1
Eligibility and Commencement of Participation    9

2.2
Provision of Information    10

2.3
Termination of Participation    10

2.4
Special Rules Relating to Veterans’ Reemployment Rights    10

ARTICLE III NORMAL, EARLY AND DEFERRED RETIREMENT BENEFITS
11

3.1
Normal Retirement Benefits    11

3.2
Early Retirement Benefits    11

3.3
Deferred Retirement Benefits    12

3.4
Suspension of Benefits    13

3.5
Benefit Limitations    15

3.6
FMC Participants’ Benefits    18

ARTICLE IV TERMINATION BENEFITS
18

4.1
Termination of Service    18

4.2
Amount of Termination Benefit    18

ARTICLE V DISABILITY RETIREMENT BENEFITS
19







--------------------------------------------------------------------------------

TABLE OF CONTENTS
(CONTINUED)
PAGE

5.1
Disability Retirement    19

5.2
Amount of Disability Retirement Benefit    19

ARTICLE VI PAYMENT OF RETIREMENT BENEFITS
19

6.1
Normal Form of Benefit    19

6.2
Optional Forms of Benefit    19

6.3
Election of Benefits    19

6.4
FMC Participants in Pay Status    21

6.5
Election of Retroactive Annuity Starting Date    21

ARTICLE VII SURVIVOR’S BENEFITS
22

7.1
Surviving Spouse’s Benefit    22

7.2
Certain Former Employees    23

ARTICLE VIII FIDUCIARIES
23

8.1
Named Fiduciaries    23

8.2
Employment of Advisers    24

8.3
Multiple Fiduciary Capacities    24

8.4
Payment of Expenses    24

8.5
Indemnification    24

ARTICLE IX PLAN ADMINISTRATION
24

9.1
Powers, Duties and Responsibilities of the Administrator and the Committee    24

9.2
Delegation of Administration Responsibilities    25

9.3
Committee Members    25

ARTICLE X FUNDING OF THE PLAN
25

10.1
Appointment of Trustee    25

10.2
Actuarial Cost Method    26

10.3
Cost of the Plan    26

10.4
Funding Policy    26

10.5
Cash Needs of the Plan    26

10.6
Public Accountant    27

10.7
Enrolled Actuary    27

10.8
Basis of Payments to the Plan    27

10.9
Basis of Payments from the Plan    27







--------------------------------------------------------------------------------

TABLE OF CONTENTS
(CONTINUED)
PAGE

10.10
Funding Based Benefit Restrictions    27

ARTICLE XI PLAN AMENDMENT OR TERMINATION
35

11.1
Plan Amendment or Termination    35

11.2
Limitations on Plan Amendment    35

11.3
Effect of Plan Termination    35

11.4
Allocation of Trust Fund on Termination    36

ARTICLE XII MISCELLANEOUS PROVISIONS
36

12.1
Subsequent Changes    36

12.2
Plan Mergers    36

12.3
No Assignment of Property Rights    36

12.4
Beneficiary    37

12.5
Benefits Payable to Minors, Incompetents and Others    38

12.6
Employment Rights    38

12.7
Proof of Age and Marriage    38

12.8
Small Annuities    38

12.9
Controlling Law    39

12.10
Direct Rollover Option    39

12.11
Claims Procedure    40

12.12
Participation in the Plan by an Affiliate    44

12.13
Action by Participating Employers    44

ARTICLE XIII TOP HEAVY PROVISIONS
44

13.1
Top Heavy Definitions    44

13.2
Determination of Top Heavy Status    47

13.3
Minimum Benefit Requirement for Top Heavy Plan    47

13.4
Vesting Requirement for Top Heavy Plan    48

SUPPLEMENTAL 1
JETWAY SYSTEMS DIVISION, OGDEN, UTAH    50

SUPPLEMENTAL 2
PACKAGING MACHINERY DIVISION, GREEN BAY, WISCONSIN    54

SUPPLEMENTAL 3
SMITH METER PLANT, ERIE, PENNSYLVANIA    56

SUPPLEMENTAL 4
FOOD PROCESSING MACHINERY DIVISION, HOOPESTON, ILLINOIS    62

SUPPLEMENTAL 5
AIRLINE EQUIPMENT DIVISION, SAN JOSE, CALIFORNIA    65







--------------------------------------------------------------------------------

TABLE OF CONTENTS
(CONTINUED)
PAGE

SUPPLEMENTAL 6
FOOD PROCESSING MACHINERY DIVISION,
SAN JOSE, CALIFORNIA    68









--------------------------------------------------------------------------------




FMC TECHNOLOGIES, INC. EMPLOYEES’ RETIREMENT PROGRAM
PART II
UNION HOURLY EMPLOYEES’ RETIREMENT PLAN
(Amended and Restated Effective January 1, 2013)
INTRODUCTION
WHEREAS, the FMC Technologies, Inc. Employees’ Retirement Program (“Program”)
was established effective May 1, 2001 in connection with a spin-off of assets
and liabilities from the FMC Corporation Employees’ Retirement Program (the “FMC
Plan”); and
WHEREAS, the Program consists of two parts, Part I Salaried and Nonunion Hourly
Employees’ Retirement Plan and Part II Union Hourly Employees’ Retirement Plan,
which are contained in two separate plan documents; and
WHEREAS, supplements to Part I and Part II of the Program contain provisions
which apply only to a specific group of Employees or Participants as specified
therein and override any contrary provision of the Program or either Part I or
Part II; and
WHEREAS, this document is Part II Union Hourly Employees’ Retirement Plan
(“Plan”) and covers certain eligible union hourly employees as provided in
Article II Participation; and
WHEREAS, the Plan shall not be construed to affect an FMC Participant’s accrued
benefit under the FMC Plan or to alter in any way the rights of an FMC
Participant, FMC Joint Annuitant, or FMC Beneficiary thereof who has retired,
died or with respect to whom there has been a severance from service date under
the FMC Plan; and
WHEREAS, the Plan is intended to be qualified under Code Section 401(a), and its
associated trust is intended to be tax exempt under Code Section 501(a). The
Plan is intended also to meet the requirements of ERISA and shall be construed
wherever possible to comply with the terms of the Code and ERISA. The Plan is
intended to provide a regular monthly retirement benefit for employees who meet
the eligibility requirements; and
WHEREAS, effective January 1, 2002, and in accordance with Revenue Procedure
2005-66, the Company amended and restated the Plan to comply with the provisions
of the Economic Growth and Tax Relief Reconciliation Act of 2001, Department of
Labor regulations section 2650.503-1, Code Section 401(a)(9) and Treasury
regulations promulgated thereunder; and
WHEREAS, effective January 1, 2013, the Company desires to amend and restate the
Plan as part of the Internal Revenue Service determination letter process, and
in accordance with Revenue Procedures 2007-44 and 2012-6, to comply with the
provisions set forth in the 2011 Cumulative List of Changes in Plan
Qualification Requirements; and
WHEREAS, under the terms of the Plan, the Company has the ability to amend the
Plan;

1

--------------------------------------------------------------------------------




NOW, THEREFORE, effective January 1, 2013, except as otherwise provided, the
Company in accordance with the provisions of the Plan pertaining to amendments
thereof, hereby amends the Plan in its entirety and restates the Plan to provide
as follows:
ARTICLE I

Definitions
For purposes of this Plan and any amendments to it, the following terms have the
meanings ascribed to them below.
Actuarial Equivalent means a benefit determined to be of equal value to another
benefit, on the basis of either (a) the UP-1984 Mortality Table and 8-1/2%
interest compounded annually or (b) the mortality table and interest rate
described in the applicable Supplement    .
Notwithstanding the above to the contrary, for purposes of Section 12.8,
Actuarial Equivalent value shall be determined as follows: (and effective
February 1, 2006, for purposes of optional form of benefit conversions
(including optional form of benefit conversions described in Supplements 2, 3,
4, 5 and 6, but excluding optional form of benefit conversions described in
Supplement 1), Actuarial Equivalent means a benefit determined to be of equal
value to another benefit on the basis of the greater of (1) either (a) the
actuarial equivalent, computed using the UP-1984 Mortality Table and 8-1/2%
interest compounded annually, of the accrued benefit as of February 1, 2006 or
(b) the actuarial equivalent, computed using the mortality table and interest
rate described in the applicable Supplement, of the accrued benefit as of
February 1, 2006, or (2) the actuarial equivalent, computed using the RP-2000
Combined Healthy Participant Table (RP2000CH), weighted 80% male/20% female and
6% interest compounded annually, of the accrued benefit as of the date of
determination on or after February 1, 2006).
(i)
with respect to FMC Participants whose Annuity Starting Dates occurred prior to
June 1, 1995, based on the actuarial assumptions described above; provided that
the interest rate shall not exceed the immediate rate used by the Pension
Benefit Guaranty Corporation for lump sum distributions occurring on the first
day of the Plan Year that contains the Annuity Starting Date;

(ii)
with respect to FMC Participants with Annuity Starting Dates occurring on or
after June 1, 1995, and who had an Hour of Service prior to August 31, 1999,
based on the 1983 Group Annuity Mortality Table (weighted 50% male and 50%
female) (or the applicable mortality table prescribed under Section 417(e)(3) of
the Code) and the lesser of the interest rate described above or the applicable
interest rate prescribed under Section 417(e)(3) of the Code for the November
preceding the Plan Year that contains the Annuity Starting Date;

(iii)
for Annuity Starting Dates occurring on or after August 31, 1999, with respect
to any Participant who did not have an Hour of Service prior to August 31, 1999,
based on the 1983 Group Annuity Mortality Table (weighted 50% male


2

--------------------------------------------------------------------------------




and 50% female) (or the applicable mortality table, prescribed under Section
417(e)(3) of the Code) and the applicable interest rate prescribed under Section
417(e)(3) of the Code for the November preceding the Plan Year that contains the
Annuity Starting Date;
(iv)
For Annuity Starting Dates occurring on or after December 31, 2002, using the
applicable interest rate as described above, based on the 1994 Group Annuity
Reserving Table (weighted 50% male, 50% female and projected to 2002 using Scale
AA), which is the applicable mortality table prescribed in Rev. Rul. 2001-62 (or
the applicable mortality table, prescribed under Section 417(e)(3) of the Code
or other guidance of general applicability issued thereunder); and

(v)
Effective January 1, 2008, and solely for purposes of the determination of the
present value of benefits pursuant to Code Section 417(e): (1) the applicable
interest rate shall mean the applicable interest rate described in Code Section
417(e)(3)(C), which is the adjusted first, second and third segment rates
(defined in Code Section 417(e)(3)(D)) applied under rules similar to the rules
of Code Section 430(h)(2)(C) for the month of November preceding the first day
of the Plan Year which includes the date of distribution, and (2) the applicable
mortality table shall mean the applicable mortality table described in Code
Section 417(e)(3)(B), Revenue Ruling 2007-67 and subsequent guidance (including
regulations) issued by the Internal Revenue Service.

Administrator means the Company. The Plan is administered by the Company through
the Committee. The Administrator and the Committee have the responsibilities
specified in Article IX.
Affiliate means any corporation, partnership, or other entity that is:
(a)
a member of a controlled group of corporations of which the Company is a member
(as described in Code Section 414(b));

(b)
a member of any trade or business under common control with the Company (as
described in Code Section 414(c));

(c)
a member of an affiliated service group that includes the Company (as described
in Code Section 414(m));

(d)
an entity required to be aggregated with the Company pursuant to regulations
promulgated under Code Section 414(o); or

(e)
a leasing organization that provides Leased Employees to the Company or an
Affiliate (as determined under paragraphs (a) through (d) above), unless (i) the
Leased Employees constitute less than 20% of the nonhighly compensated workforce
of the


3

--------------------------------------------------------------------------------




Company and Affiliates (as determined under paragraphs (a) through (d) above;
and (ii) the Leased Employees are covered by a plan described Code Section
414(n)(5).
“Leasing organization” has the meaning ascribed to it in the definition of
“Leased Employee” below.
For purposes of Section 3.5, the 80% thresholds of Code Sections 414(b) and (c)
are deemed to be “more than 50%,” rather than “at least 80%.”
Annuity Starting Date means the first day of the first period for which an
amount is paid in an annuity or other form of benefit. In the case of a lump sum
distribution, the Annuity Starting Date is the date payment is actually made.
Beneficiary means the person or persons determined pursuant to Section 12.4.
Board means the board of directors of the Company.
Benefits Agreement means the Employee Benefits Agreement by and between FMC and
the Company.
Code means the Internal Revenue Code of 1986, as amended from time to time.
Reference to a specific provision of the Code includes that provision, any
successor to it and any valid regulation promulgated under the provision or
successor provision.
Collective Bargaining Agreement means the collective bargaining agreement
referred to in the applicable Supplement.
Committee means the FTI Employee Benefits Plan Committee, as described in
Section 9.3, its authorized delegatee and any successor to the Committee.
Company means FMC Technologies, Inc., a Delaware corporation, and any successor
to it.
Early Retirement Benefit means the benefits determined pursuant to Section 3.2.
Early Retirement Date means the later of the Participant’s 55th birthday and the
date he or she acquires 10 Years of Credited Service.
Effective Date means (i) May 1, 2001, or if later, an Employee’s Employment
Commencement Date or Reemployment Commencement Date, whichever is applicable, or
(ii) with respect to each FMC Participant, May 1, 2001 or, if later, the date
such FMC Participant’s accrued benefit under the FMC Plan is deemed transferred
to this Plan under the Benefits Agreement.
Eligible Employee means an Employee of a Participating Employer, other than a
Leased Employee, who is employed on an hourly basis and covered by the
applicable Collective Bargaining Agreement which specifically provides for Plan
participation, or to whom coverage under the Plan is extended by the Company.

4

--------------------------------------------------------------------------------




Employee means a common law employee or Leased Employee of the Company or an
Affiliate, subject to the following rules:
(a)
a person who is not a Leased Employee and who is engaged as an independent
contractor is not an Employee;

(b)
only individuals who are paid as employees from the payroll of the Company or an
Affiliate and treated as employees are Employees under the Plan; and

(c)
any person retroactively found to be a common law employee shall not be eligible
to participate in the Plan for any period he was not an Employee under the Plan.

Employment Commencement Date means the date on which the Employee first performs
an Hour of Service.
ERISA means the Employee Retirement Income Security Act of 1974, as amended from
time to time. Reference to a specific provision of ERISA includes the provision,
any successor provision and any valid regulation promulgated under the provision
or successor provision.
50% Joint and Survivor’s Annuity means an immediate annuity which is the
Actuarial Equivalent of an Individual Life Annuity, but which provides a smaller
monthly annuity for the Participant’s life than an Individual Life Annuity.
After the Participant’s death, 50% of such reduced annuity will be paid to the
Participant’s surviving spouse for such spouse’s life.
FMC means FMC Corporation, a Delaware corporation.
FMC Beneficiary means an individual who was receiving benefits under the FMC
Plan as a result of the death of an FMC Participant and whose benefit was
transferred to this Plan pursuant to the FTI Spinoff.
FMC Joint Annuitant means an individual who was designated as a joint annuitant
of an FMC Participant under the FMC Plan, the benefits of such FMC Participant
which were transferred to this Plan pursuant to the FTI Spinoff.
FMC Participant means any participant in Part II Union Hourly Employee’s -
Retirement Plan of the FMC Plan who had their accrued benefit, years of credited
service and years of vesting service under the FMC Plan transferred to this
Plan, pursuant to the FTI Spinoff.
FMC Plan means the FMC Corporation Employees’ Retirement Program.
FTI Spinoff means the transfer of assets and liabilities attributable to FMC
Participants from the FMC Plan to this Plan pursuant to the Benefits Agreement.
Hour of Service means each hour for which an Employee is directly or indirectly
paid or entitled to payment by the Company or an Affiliate for the performance
of duties and, for each FMC Participant, each hour of service credited to such
individual under the FMC Plan as of the date prior to the Effective Date for
such FMC Participant. Hours of Service will be credited to the Employee for the
computation period in which the duties are performed. To the extent required by
law, Hour

5

--------------------------------------------------------------------------------




of Service will include each hour for which an Employee is paid, or entitled to
payment, by the Company or an Affiliate on account of a period of time during
which no duties are performed (irrespective of whether the employment
relationship has terminated) due to vacation, holiday, illness, incapacity
(including disability), layoff, jury duty, military duty or leave of absence. No
more than 501 Hours of Service will be credited for any single continuous period
(whether or not such period occurs in a single computation period). Hours of
Service for these purposes will be calculated and credited pursuant to section
2530.200b-2 of the Department of Labor Regulations which is incorporated herein
by this reference. Also to the extent required by law, Hours of Service will
include each hour for which back pay, irrespective of mitigation of damages, is
either awarded or agreed to by the Company or an Affiliate, provided, however,
the same hours of service will not be credited. These hours will be credited to
the Employee for the computation period or periods to which the award or
agreement pertains rather than the computation period in which the award,
agreement or payment is made.
Individual Life Annuity means an immediate annuity which provides equal monthly
payments for the Participant’s life only.
Investment Manager means a person who is an “investment manager” as defined in
section 3(38) of ERISA.
Leased Employee means an individual who performs services for the Company or an
Affiliate on a substantially full-time basis for a period of at least 1 year,
under the primary direction or control of the Company or an Affiliate, and under
an agreement between the Company or Affiliate and a leasing organization. The
leasing organization can be a third party or the Leased Employee himself.
Normal Retirement Benefit means the benefits determined pursuant to Section 3.1.
Normal Retirement Date means the Participant’s 65th birthday, except as
otherwise provided in the applicable Supplement.
100% Joint and Survivor’s Annuity means an immediate annuity which is the
Actuarial Equivalent of an Individual Life Annuity, but which provides a smaller
monthly annuity for the Participant’s life than a 50% Joint and Survivor
Annuity. After the Participant’s death, 100% of such reduced annuity will
continue to be paid to the Participant’s surviving spouse for such spouse’s
life.
One-Year Period of Severance means a 12-consecutive-month period commencing on
an Employee’s Severance From Service Date in which the Employee is not credited
with an Hour of Service.
Participant means an Eligible Employee who has begun, but not ended, his or her
participation in the Plan pursuant to the provisions of Article II and, unless
specifically indicated otherwise, shall include each FMC Participant. If a
Participant who is vested in the Participant’s accrued benefit on his or her
Severance from Service Date is subsequently reemployed after his or her
Severance from Service Date, he or she will become a Participant immediately
upon reemployment. If a Participant who is not vested in the Participant’s
accrued benefit on his or her Severance from Service Date is subsequently
reemployed after his or her Severance from Service

6

--------------------------------------------------------------------------------




Date, he or she will become a Participant immediately upon reemployment, unless
his or her Period of Severance is greater than or equal to five One-Year Periods
of Severance.
Participating Employer means the Company and each other Affiliate that adopts
the Plan with the consent of the Board, as provided in Section 12.12.
Period of Service means the period commencing on the Effective Date and ending
on the Severance From Service Date including, for each FMC Participant, periods
of service credited under the FMC Plan as of the date immediately prior to the
relevant Effective Date for such FMC Participant. All Periods of Service
(whether or not consecutive) shall be aggregated. For a Participant who is not
immediately eligible to participate in the Plan under the terms of Section 2.1
hereof, Period of Service shall include service from and after the Participant’s
date of hire by the Company or its Affiliates. Notwithstanding the foregoing, if
an Employee incurs a One-Year Period of Severance at a time when he or she has
no vested interest under the Plan and the Employee does not perform an Hour of
Service within 5 years after the beginning of the One-Year Period of Severance,
the Period of Vesting Service prior to such One-Year Period of Severance shall
not be aggregated.
Period of Severance means the period commencing on the Severance From Service
Date and ending on the date on which the Employee again performs an Hour of
Service.
Plan means Part II Union Hourly Employees’ Retirement Plan of the FMC
Technologies, Inc. Employees’ Retirement Program.
Plan Year means the period beginning May 1, 2001 and ending December 31, 2001
and thereafter the 12-month period beginning on January 1 and ending the next
December 31.
Reemployment Commencement Date means the first date following a Period of
Severance which is not required to be taken into account for purposes of an
Employee’s Period of Vesting Service on which the Employee performs an Hour of
Service.
Severance From Service Date means the earliest of:
(a)
the date on which an Employee voluntarily terminates, retires, is discharged or
dies; the first anniversary of the first date of a period in which an Employee
remains absent from service (with or without pay) with the Company and
Affiliates for any reason other than voluntary termination, retirement,
discharge or death; or

(b)
the second anniversary of the date an Employee is absent pursuant to a maternity
or paternity leave of absence; provided, however, that the period between the
first and second anniversaries of the first date of such absence shall be
neither a Period of Service nor a One-Year Period of Severance.

Notwithstanding the foregoing, a Severance From Service Date shall not be
considered to have occurred under the following circumstances:
(i)
during a leave of absence, vacation or holiday with pay;


7

--------------------------------------------------------------------------------




(ii)
during a leave of absence without pay granted by reason of disability or under
the Family and Medical Leave Act of 1993;

(iii)
during a period of qualified military service, provided the Employee makes
application to return within 90 days after completion of active an Eligible
Employee and after he has become a Participant divided by 12. A partial month in
such Period of Service counts as a whole month, and fractional Years of Credited
Service shall service and returns to active employment as an Employee while
reemployment rights are protected by law. If the Employee does not so return,
the Employee shall have a Severance From Service Date on the first anniversary
of the date of entry into military service.

If the Employee violates the terms of a leave of absence, the Employee shall be
deemed to have voluntarily terminated as of the date of such violation. In the
case of a leave in excess of 12 months, if the Employee fails to return to
active employment immediately after such leave, the Employee shall be deemed to
have voluntarily terminated as of the last day of the 12th month of the leave.
A “maternity or paternity leave of absence” means an absence from work by reason
of the Employee’s pregnancy, birth of the Employee’s child, placement of a child
with the Employee in connection with the adoption of such child, or any absence
for the purpose of caring for such child for a period immediately following such
birth or placement.
Supplement means the provisions of the Plan which apply only to a specific group
of Employees or Participants as detailed in such Supplement and which override
any contrary provision of the Plan.
Total and Permanent Disability has the meaning assigned thereto in the
applicable Supplement.
Trust means the trust established by the Trust Agreement. “Trust Agreement”
means the trust agreement or agreements, as amended from time to time, entered
into by the Company and the Trustee pursuant to Section 8.1. “Trustee” means the
trustee or trustees at any time appointed by the Company pursuant to Section
8.1.
Trust Fund means the trust fund established and maintained by the Trustee to
hold all assets of the Plan pursuant to the Trust Agreement.
Year of Credited Service means (a) for an FMC Participant, his or her years of
credited service under the FMC Plan prior to such FMC Participant’s Effective
Date and (b) the total number of calendar months during the Employee’s Period of
Service while the Employee is be taken into account in determining a
Participant’s benefits. Year of Credited Service shall also include such other
periods as the Company recognizes as a Year of Credited Service, pursuant to
written and nondiscriminatory rules.
Notwithstanding the foregoing, Credited Service shall not include: (i) any leave
of absence without pay unless the Employee returns to active employment as an
Employee immediately

8

--------------------------------------------------------------------------------




after such leave and abides by all the terms of the leave, (ii) any maternity or
paternity leave of absence unless the Employee returns to active employment as
an Employee within 12 months after the first day of such leave, or (iii) any
period of service with respect to which such Eligible Employee accrues a benefit
under the FMC Plan on or after May 1, 2001 or any pension, profit sharing or
other retirement plan listed on Exhibit A.
Year of Vesting Service means (a) for an FMC Participant, his or her years of
service and years of vesting service credited under the FMC Plan prior to such
FMC Participant’s Effective Date, and (b) the total number of calendar months
during the Employee’s Period of Service divided by 12, determined in accordance
with the following rules:
(i)
a partial month in the Employee’s Period of Service counts as a whole month;

(ii)
if the Employee has a Severance From Service Date by reason of a voluntary
termination, discharge or retirement and the Employee then performs 1 Hour of
Service within 12 months of the Severance From Service Date, such Period of
Severance is included in the Period of Service. If the Employee has a Severance
From Service Date by reason of a voluntary termination, discharge or retirement
during an absence from service of 12 months or less for any reason other than a
voluntary termination, discharge or retirement, and then performs 1 Hour of
Service within 12 months of the date on which the Employee was first absent from
service, such Period of Severance is included in the Period of Service;

(iii)
period of Service also includes the following:

(A)
a period of employment with an employer substantially all of the equity interest
or assets of which have been acquired by the Company or an Affiliate, but only
to the extent that the Company expressly recognizes such period as a Period of
Service pursuant to written and nondiscriminatory rules; and

(B)
such other periods as the Company recognizes as a Period of Service pursuant to
written and nondiscriminatory rules.

ARTICLE II    

Participation    
2.1
Eligibility and Commencement of Participation

Each FMC Participant shall automatically became a Participant in the Plan on
such FMC Participant’s Effective Date. Except as otherwise provided in the
applicable Supplement, each other Employee shall automatically become a
Participant in the Plan as of the date he or she satisfies all of the following
requirements:
(a)
the Employee is an Eligible Employee; and


9

--------------------------------------------------------------------------------




(b)
the Employee either (i) is a regular, full-time employee, or (ii) has completed
not less than 1,000 Hours of Service in a 12-month period beginning on the
Employee’s Employment Commencement Date or any anniversary thereof.

2.2
Provision of Information

Each Participant must make available to the Administrator any information it
reasonably requests. As a condition of participation in the Plan, an Employee
agrees, on his or her own behalf and on behalf of all persons who may have or
claim any right by reason of the Employee’s participation in the Plan, to be
bound by all provisions of the Plan.


2.3
Termination of Participation

A Participant ceases to be a Participant when he or she dies or, if earlier,
when his or her entire vested benefit accrued under the Plan has been paid to
him or her.
2.4
Special Rules Relating to Veterans’ Reemployment Rights

(a)
General Rule. Notwithstanding any provisions of this Plan to the contrary,
contributions, benefits and service credit with respect to “qualified military
service” will be provided in accordance with Section 414(u) of the Code.
“Qualified military service” means any service in the uniformed services (as
defined in chapter 43 of title 38 of the United States Code) by any individual
if such individual is entitled to reemployment rights under such chapter with
respect to such service.

(b)
Differential Wage Payments. Effective January 1, 2009, an individual receiving a
differential wage payment, as defined by Section 3401(h)(2) of the Code, is
treated as an Employee of the Participating Employer making the payment and the
differential wage payment is treated as earnings under the Plan.

The Plan is not treated as failing to meet the requirements of any provision
described in Section 414(u)(1)(C) of the Code due to any contribution or benefit
which is based on the differential wage payment provided that all Employees of
the Participating Employer are entitled to receive differential wage payments,
and to make contributions based on such payments, on reasonably equivalent
terms.
(c)
Death During Qualified Military Service. In the case of a death occurring on or
after January 1, 2007, if a Participant dies while performing qualified military
service (as defined in Section 414(u) of the Code), the survivors of the
Participant are entitled to any additional benefits (other than benefit accruals
relating to the period of qualified military service) provided under the Plan as
if the Participant had resumed and then terminated employment on account of
death.


10

--------------------------------------------------------------------------------




ARTICLE III    

Normal, Early and Deferred Retirement Benefits    
3.1
Normal Retirement Benefits

3.1.1    Normal Retirement: A Participant who retires on the Normal Retirement
Date shall be entitled to receive a Normal Retirement Benefit determined under
Section 3.1.2. Payment of such benefit shall commence as of the first day of the
month coincident with or next following the Participant’s Normal Retirement
Date, unless the Participant elects to defer commencement subject to Section
3.3.2.
3.1.2    Amount of Normal Retirement Benefit: A Participant’s monthly Normal
Retirement Benefit shall be equal to the amount determined in accordance with
the applicable Supplement.
3.1.3    Reductions for Certain Benefits: A Participant’s Normal Retirement
Benefit shall be reduced by the value of any vested benefit payable to the
Participant under the FMC Plan or any pension, profit sharing or other
retirement plan other than the Savings Plan (hereinafter called “Duplicate
Benefit Plan”) which is attributable to any period which counts as Credited
Service under this Plan. For purposes of determining the amount of any Duplicate
Benefit Plan reduction, the vested benefit under the Duplicate Benefit Plan
shall be converted to a form which is identical to the form of benefit which is
to be paid under this Plan, including any applicable reductions for early
commencement as determined under the Plan or the Duplicate Benefit Plan, as
applicable. Such values will be determined as of the earlier of the Annuity
Starting Date under the Plan, or the date distribution of such vested benefit
was made or commenced under the Duplicate Benefit Plan, as applicable.
3.2
Early Retirement Benefits

3.2.1    Early Retirement: A Participant who retires on or after the Early
Retirement Date shall be entitled to receive an Early Retirement Benefit
determined under Section 3.2.2. Payment of such benefit shall commence as of the
first of the month coincident with or next following the Participant’s Early
Retirement Date or, if the Participant elects, as of the first day of any
subsequent month, but not later than the Normal Retirement Date. Any such
election of a deferred commencement date may be revoked at any time prior to
such date and a new date may be elected by giving advance written notice to the
Administrator in accordance with rules prescribed by the Administrator.
3.2.2    Amount of Early Retirement Benefit: Subject to Section 3.2.3, a
Participant’s monthly Early Retirement Benefit shall be equal to an amount
determined pursuant to Section 3.1.2 as in effect on the date the Participant’s
Years of Credited Service terminate, based on the Participant’s Years of
Credited Service as of such date.
3.2.3    Early Retirement Reduction Factor: If a Participant’s Early Retirement
Benefit commences prior to the Participant’s Normal Retirement Date, the
Participant’s Early Retirement

11

--------------------------------------------------------------------------------




Benefit computed pursuant to Section 3.2.2 shall be reduced in accordance with
the applicable Supplement.
3.3
Deferred Retirement Benefits

3.3.1    Deferred Retirement: A Participant who retires after the Normal
Retirement Date shall be entitled to receive a Normal Retirement Benefit
determined under Section 3.1.2 commencing as of the first day of the month
coinciding with or next following the date the Participant actually retires.
Each Participant shall accrue additional benefits hereunder after the
Participant’s Normal Retirement Date with respect to the portion of the Normal
Retirement Benefit which is attributable to contributions by the Company. If a
Participant who is not employed by the Company or its Affiliates on his or her
Normal Retirement Date defers his or her Normal Retirement Benefit beyond his or
her Normal Retirement Date, the Normal Retirement Benefit will be paid
retroactive to the Participant’s Normal Retirement Date as soon as reasonably
practicable after the Plan Administrator learns of the deferred benefit.
3.3.2    Distribution Requirements: Except as hereinafter provided, unless the
Participant elects otherwise in accordance with the terms of the Plan, payment
of a Participant’s retirement benefits will begin no later than 60 days after
the close of the Plan Year in which the latest of the following events occurs:
(a)
the Participant’s 65th birthday;

(b)
the 10th anniversary of the year in which the Participant commenced
participation in the Plan; and

(c)
the Participant terminates employment with the Company and all Affiliates.

If the amount of the payment required to commence on the date determined under
this Section 3.3.2 cannot be ascertained by such date, or if it is not possible
to make such payment on such date because the Administrator cannot locate the
Participant after making reasonable efforts to do so, a payment retroactive to
such date may be made no later than 60 days after the earliest date on which the
amount of such payment can be ascertained under this Plan or the date the
Participant is located.
Notwithstanding any other provision of this Plan:
(i)
the accrued benefit of a Participant who attains age 70-1/2 on or after January
1, 2000 must be distributed or commence to be distributed no later than the
April 1 following the later of (1) the calendar year in which the Participant
attains age 70-1/2 or (2) the calendar year in which the Participant retires
(unless the Participant is a 5% owner, as defined in Code Section 416, of the
Company with respect to the Plan Year in which the Participant attains age
70-1/2, in which case this Subsection (2) shall not apply); and

(ii)
the accrued benefit of a Participant who attains age 70-1/2 prior to January 1,
2000 must be distributed or commence to be distributed no later than the


12

--------------------------------------------------------------------------------




April 1 following the calendar year in which the Participant attains age 70-1/2
unless the Participant is not a 5% owner (as defined in Subsection (i)) and
elects to defer distribution to the calendar year in which the Participant
retires.
All Plan distributions will comply with Code Section 401(a)(9), including
Department of Treasury Regulation Section 1.401(a)(9)-2. With respect to
distributions made under the Plan for Plan Years beginning on or after January
1, 2003, all Plan distributions will comply with Code Section 401(a)(9),
including Department of Treasury Regulation Section 1.401(a)(9)-2 through
1.401(a)(9)-9, as promulgated under Final and Temporary Regulations published in
the Federal Register on April 17, 2002 (the ‘401(a)(9) Regulations’), with
respect to minimum distributions under Code Section 401(a)(9). In addition, the
benefit payments distributed to any Participant on or after January 1, 2003,
will satisfy the incidental death benefit provisions under Code Section
401(a)(9)(G) and Department of Treasury Regulation Section 1.401(a)(9)-5(d), as
promulgated in the 401(a)(9) Regulations. To the extent required by Code Section
401(a)(9)(C)(iii), or any other applicable guidance issued thereunder, with
respect to a Participant who retires in a calendar year after the calendar year
in which the Participant attains age 70 ½, the actuarial increase in such
Participant’s accrued benefit mandated by Code Section 401(a)(9)(C)(iii) shall
be implemented notwithstanding any suspension of benefits provision applicable
to such Participant pursuant to ERISA 203(a)(3)(B), Code Section 411(a)(3)(B)
and the terms of the Plan.
3.4
Suspension of Benefits

3.4.1    Prior to Normal Retirement Date: If a Participant receives retirement
benefits under the Plan following a termination of employment prior to the
Participant’s Normal Retirement Date and again becomes an Employee prior to
Normal Retirement Date, no retirement benefits shall be paid during such later
period of employment and up to Normal Retirement Date. Any benefits payable
under the Plan to or on behalf of the Participant at the time of the
Participant’s subsequent termination of employment shall be reduced by the
Actuarial Equivalent of any benefits paid to the Participant after the
Participant’s earlier termination and prior to the Participant’s Normal
Retirement Date.
3.4.2    After Normal Retirement Date: If (a) a Participant whose employment
terminates again becomes an Employee after the Participant’s Normal Retirement
Date, or again becomes an Employee prior to the Participant’s Normal Retirement
Date and continues in employment beyond the Participant’s Normal Retirement
Date, or (b) a Participant continues in employment with the Company and
Affiliates after the Participant’s Normal Retirement Date without a prior
termination, the following provisions of this Section 3.4.2 shall apply to the
Participant as of the Participant’s Normal Retirement Date or, if later, the
Participant’s date of reemployment.
(i)
For purposes of this Section 3.4.2, the following definitions shall apply:

(A)
Postretirement Date Service means each calendar month after a Participant’s
Normal Retirement Date and subsequent to the time that:


13

--------------------------------------------------------------------------------




(A)
payment of retirement benefits commenced to the Participant if the Participant
returned to employment with the Company and Affiliates, or

(B)
payment of retirement benefits would have commenced to the Participant if the
Participant had not remained in employment with the Company and Affiliates,

if in either case the Participant receives pay from the Company and Affiliates
for any Hours of Service performed on each of 8 or more days (or separate work
shifts) in such calendar month.
(B)
Suspendable Amount means the monthly retirement benefits otherwise payable in a
calendar month in which the Participant is engaged in Postretirement Date
Service Payment shall be permanently withheld on a portion of a Participant’s
retirement benefits, not in excess of the Suspendable Amount, for each calendar
month during which the Participant is employed in Postretirement Date Service.

(ii)
If payments have been suspended pursuant to Subsection (ii) above, such payments
shall resume no later than the first day of the third calendar month after the
calendar month in which the Participant ceases to be employed in Postretirement
Date Service; provided, however, that no payments shall resume until the
Participant has complied with the requirements set forth in Subsection (vi)
below. The initial payment upon resumption shall include the payment scheduled
to occur in the calendar month when payments resume and any amounts withheld
during the period between the cessation of Postretirement Date Service and the
resumption of payment, less any amounts that are subject to offset pursuant to
Subsection (iv) below.

(iii)
Retirement benefits made subsequent to Postretirement Date Service shall be
reduced by (1) the Actuarial Equivalent of any benefits paid to the Participant
prior to the time the Participant is reemployed after the Participant’s Normal
Retirement Date; and (2) the amount of any payments previously made during those
calendar months in which the Participant was engaged in Postretirement Date
Service; provided, however, that such reduction under Subsection (2) shall not
exceed, in any one month, 25% percent of that month’s total retirement benefits
(excluding amounts described in Subsection (ii) above) that would have been due
but for the offset.

(iv)
Any Participant whose retirement benefits are suspended pursuant to Subsection
(ii) of this Section 3.4.2 shall be notified (by personal delivery or certified
or registered mail) during the first calendar month in which payments are
withheld that the Participant’s retirement benefits are suspended. Such
notification shall include:


14

--------------------------------------------------------------------------------




(A)
a description of the specific reasons for the suspension of payments;

(B)
a general description of the Plan provisions relating to the suspension;

(C)
a copy of the provisions;

(D)
a statement to the effect that applicable Department of Labor Regulations may be
found at Section 2530.203-3 of Title 29 of the Code of Federal Regulations;

(E)
the procedure for appealing the suspension, which procedure shall be governed by
Section 12.11; and

(F)
the procedure for filing a benefits resumption notification pursuant to
Subsection (vi) below.

If payments subsequent to the suspension are to be reduced by an offset pursuant
to Subsection (iv) above, the notification shall specifically identify the
periods of employment for which the amounts to be offset were paid, the
Suspendable Amounts subject to offset, and the manner in which the Plan intends
to offset such Suspendable Amounts.
(v)
Payments shall not resume as set forth in Subsection (iii) above until a
Participant performing Postretirement Date Service notifies the Administrator in
writing of the cessation of such Service and supplies the Administrator with
such proof of the cessation as the Administrator may reasonably require.

(vi)
A Participant may request, pursuant to the procedure contained in Section 12.11,
a determination whether specific contemplated employment will constitute
Postretirement Date Service.

3.5
Benefit Limitations

3.5.1    Limitation on Accrued Benefit: Notwithstanding any other provision of
the Plan, the annual benefit payable under the Plan to a Participant, when
expressed as a monthly benefit commencing at the Participant’s Social Security
Retirement Age (as defined in Code Section 415(b)(8)), shall not exceed the
lesser of (a) $13,333.33 or (b) the highest average of the Participant’s monthly
compensation for 3 consecutive calendar years, subject to the following:
(i)
The maximum shall apply to the Individual Life Annuity and to that portion of
the Accrued Benefit (as adjusted as required under Code Section 415) payable in
the form elected by the Participant during his lifetime.

(ii)
If a Participant has fewer than 10 years of participation in the Plan, the
maximum dollar limitation of Subsection (a) above shall be multiplied by a
fraction of which the numerator is the Participant’s actual years of


15

--------------------------------------------------------------------------------




participation in the Plan (computed to fractional parts of a year) and the
denominator is 10. If a Participant has fewer than 10 Years of Vesting Service,
the maximum compensation limitation in Subsection (b) above shall be multiplied
by a fraction of which the numerator is the Years of Vesting Service (computed
to fractional parts of a year) and the denominator is 10. Provided, however,
that in no event shall such dollar or compensation limitation, as applicable, be
less than 1/10th of such limitation determined without regard to any adjustment
under this Subsection (ii).
(iii)
As of January 1 of each year, the dollar limitation as determined by the
Commissioner of Internal Revenue for that calendar year to reflect increases in
the cost of living, shall become effective as the maximum dollar limitation in
Subsection (a) above for the Plan Year ending within that calendar year for
Participants terminating in or after such Plan Year.

(iv)
If the benefit of a Participant begins prior to age 62, the defined benefit
dollar limitation applicable to the Participant at such earlier age is an annual
benefit payable in the form of a Life Annuity beginning at the earlier age that
is the Actuarial Equivalent of the dollar limitation under Subsection (a) above
applicable to the participant at age 62. The defined benefit dollar limitation
applicable at an age prior to age 62 is determined by using the lesser of the
effective Early Retirement reduction, as determined under the Plan, or 5% per
year. The mortality basis for determining Actuarial Equivalence for terminations
on or after December 31, 2002, as applicable, shall be the 1994 Group Annuity
Reserving Table (weighted 50% male, 50% female and projected to 2002 using Scale
AA), which is the table prescribed in Rev. Rul. 2001-62, (or the applicable
mortality table, prescribed under Section 417(e)(3) of the Code or other
guidance of general applicability issued thereunder).

For periods prior to January 1, 2002, the dollar limitation under Code Section
415 in effect for the applicable Plan year shall be modified as follows to
reflect commencement of retirement benefits on a date other than the
Participant’s Social Security Retirement Age:
(A)
if the Participant’s Social Security Retirement Age is 65, the dollar limitation
for benefits commencing on or after age 62 is determined by reducing the dollar
limitation under Subsection (a) above by 5/9ths of 1% for each month by which
benefits commence before the month in which the Participant attains age 65;

(B)
if the Participant’s Social Security Retirement Age is greater than 65, the
dollar limitation for benefits commencing on or after age 62 is determined by
reducing the dollar limitation under Subsection (a) above by 5/9ths of 1% for
each of the first 36 months and by 5/12ths of 1% for each of the additional
months by which benefits commence before the month in which the Participant
attains Social Security Retirement Age;


16

--------------------------------------------------------------------------------




(C)
if the Participant’s benefit commences prior to age 62, the dollar limitation
shall be the actuarial equivalent of Subsection (a) above, payable at age 62, as
determined above, reduced for each month by which benefits commence before the
month in which the Participant attains age 62. Actuarial equivalence shall be
determined using the greater of the interest rate assumption under the Plan for
determining early retirement benefits or 5% per year. The mortality basis for
determining Actuarial Equivalence for terminations prior to January 1, 1995
shall be the 1971 Group Annuity Mortality Table (weighted 95% male and 5%
female). The mortality basis for determining Actuarial Equivalence for any
terminations on or after January 1, 1995 shall be the 1983 Group Annuity
Mortality Table (weighted 50% male and 50% female);

(v)
Notwithstanding the foregoing, the maximum as applied to any FMC Participant on
April 1, 1987 shall in no event be less than the FMC Participant’s “current
accrued benefit” under the FMC Plan as of March 31, 1987, as that term is
defined in Section 1106 of the Tax Reform Act of 1986.

(vi)
The maximum shall apply to the benefits payable to a Participant under the Plan
and all other tax-qualified defined benefit plans of the Company and Affiliates
(whether or not terminated), and benefits shall be reduced, if necessary, in the
reverse of the chronological order of participation in such plans.

(vii)
For purposes of this Section 3.5.1, the term “compensation” means compensation
as defined in Code Section 415(c)(3) and the term “monthly compensation” means
compensation divided by 12.

3.5.2    Multiple Plan Reduction: With respect to a FMC Participant who did not
have 1 Hour of Service after December 31, 1999 and who is (or has been) a
participant in any defined contribution plan (whether or not terminated)
maintained by FMC, the Company or an Affiliate, the sum of the FMC Participant’s
defined benefit plan fraction (as defined under Code Section 415(e)(2)) and
defined contribution plan fraction (as defined under Code Section 415(e)(3))
shall not exceed 1. If such sum exceeds 1, the FMC Participant’s defined benefit
plan fraction shall be reduced until such sum equal 1.
3.5.3    Incorporation of Section 415 of the Code: The provisions set forth in
Article III are intended to comply with the requirements of Section 415 of the
Code and shall be interpreted, applied and if and to the extent necessary,
deemed modified without formal language so as to satisfy solely the minimum
requirements of Section 415.

17

--------------------------------------------------------------------------------




3.6
FMC Participants’ Benefits

The Normal Retirement Benefit, Early Retirement Benefit Termination Benefit, and
Disability Retirement Benefit for each FMC Participant who is not an Employee
and who does not complete an Hour of Service on or after May 1, 2001 shall,
notwithstanding the provisions of Sections 3.1, 3.2, 3.3, 4.2 or 5.2 hereof,
equal the accrued benefit of such FMC Participant as transferred from the FMC
Plan in the FTI Spinoff.
ARTICLE IV    

Termination Benefits    
4.1
Termination of Service

Except as provided in the applicable Supplement, a Participant who has 5 Years
of Vesting Service but who ceases to be an Employee before the Participant’s
Early Retirement Date for any reason other than death shall be entitled to
receive a “Termination Benefit” determined under Section 4.2. Except as provided
in the applicable Supplement, payment of such benefit shall commence as of the
first day of the month coincident with or next following the Participant’s
Normal Retirement Date, unless the Participant elects to defer commencement
subject to Section 3.3.2. Except as provided in the applicable Supplement, if
the Participant satisfies the age requirement for an Early Retirement Benefit,
the Participant may elect payment of the Actuarial Equivalent of the
Participant’s Termination Benefit to commence as of the first day of any month
before such Normal Retirement Date and coincident with or following the
Participant’s Early Retirement Date. Any such election of the earlier Annuity
Starting Date shall be made by giving advance written notice to the
Administrator in accordance with rules prescribed by the Administrator. Except
as provided in Article V and Article VII, no benefits shall be payable to any
person if the Participant dies prior to the Annuity Starting Date. A terminated
Participant who has no vested interest in the Participant’s accrued benefit
shall be deemed to have received a distribution of the Participant’s entire
vested benefit. The Committee or its delegatee may, in its discretion, vest a
Participant in the Participant’s accrued benefit in the event the Participant’s
employment with the Company is affected by a transaction undertaken by the
Company.
4.2
Amount of Termination Benefit

Except as provided in the applicable Supplement or Section 3.6, a Participant’s
monthly Termination Benefit shall be determined pursuant to Section 3.1.2 as in
effect on the date his Years of Vesting Service terminate based on the
Participant’s Years of Vesting Service as of such date. Except as provided in
the applicable Supplement, if payment of the Participant’s Termination Benefit
commences before the Normal Retirement Date, the amount of the monthly benefit
shall be reduced to an Actuarial Equivalent to reflect such earlier
commencement.

18

--------------------------------------------------------------------------------




ARTICLE V    

Disability Retirement Benefits
5.1
Disability Retirement

To the extent provided in the applicable Supplement, a Participant who is an
Employee and who satisfies the requirements for Disability Retirement in the
applicable Supplement shall be entitled to receive a Disability Retirement
Benefit determined under Section 5.2. If a Participant’s Total and Permanent
Disability ceases, the payment of the Participant’s Disability Retirement
Benefit shall cease.
5.2
Amount of Disability Retirement Benefit

A Participant’s Disability Retirement Benefit shall be determined pursuant to
the applicable Supplement as in effect on the date the Participant’s Years of
Credited Service terminate.
ARTICLE VI    

Payment of Retirement Benefits
6.1
Normal Form of Benefit

Except as otherwise provided in the applicable Supplement, a Participant’s
benefit shall be paid in the form of a 100% Joint and Survivor’s Annuity, with
the Participant’s spouse as joint annuitant if the Participant is married on the
Annuity Starting Date, and in the form of an Individual Life Annuity if the
Participant is not married on the Annuity Starting Date, unless the Participant
elects not to receive payments pursuant to this Section 6.1 and to receive
payments in one of the optional forms permitted under Section 6.2. An election
not to receive the normal form of benefit and to receive payment in an optional
form shall satisfy the applicable requirements of Section 6.3.
6.2
Optional Forms of Benefit

Except as otherwise provided in the applicable Supplement, a married Participant
may elect, with spousal consent and in accordance with Section 6.3, to receive
the Participant’s benefits in the form of an Individual Life Annuity. Effective
for Plan Years beginning on or after January 1, 2009, and notwithstanding any
provision set forth in the Plan or any Supplement to the Plan to the contrary, a
Participant may elect a Qualified Optional Survivor Annuity, which is an
immediate annuity for the life of the Participant with a survivor annuity for
the life of the Participant’s surviving spouse that equals either 50% or 75% (as
elected by the Participant) of the amount of the annuity which is payable during
the joint lives of the Participant and the Participant’s spouse.
6.3
Election of Benefits

6.3.1    The Administrator shall provide each Participant with a written notice
containing the following information:

19

--------------------------------------------------------------------------------






(a)
a general description of the normal form of benefit payable under the Plan;

(b)
the Participant’s right to make and the effect of an election to waive the
normal form of benefit;

(c)
the right of the Participant’s spouse not to consent to the Participant’s
election under Section 6.1;

(d)
the right of Participant to revoke such election, and the effect of such
revocation;

(e)
the optional forms of benefits available under the Plan; and

(f)
the Participant’s right to request in writing information on the particular
financial effect of an election by the Participant to receive an optional form
of benefit in lieu of the normal form of benefit.

6.3.2    The notice under Section 6.3.1 shall be provided to the Participant at
each of the following times as shall be applicable to him
(a)
not more than 90 (effective January 1, 2008, 180) days and not less than 30 days
after a Participant who is in the employ of the Company or an Affiliate gives
notice of the Participant’s intention to terminate employment and commence
receipt of the Participant’s retirement benefits under the Plan; or

(b)
not more than 90 (effective January 1, 2008, 180) days and not less than 30 days
prior to the attainment of age 65 of a Participant (whether or not the
Participant has terminated employment) who has not previously commenced
receiving retirement benefits.

The election period in Section 6.3.3 for a Participant who requests additional
information during the election period will be extended until 90 days after the
additional information is mailed or personally delivered. Any such request shall
be made only within 90 days after the date the information described in Section
6.3.1 is given to the Participant, and the Administrator shall not be obligated
to comply with more than one such request. Any information provided pursuant to
this Section 6.3.2 will be given to the Participant within 30 days after the
date of the Participant’s request and will be based upon the estimated benefits
to which the Participant will be entitled as of the later of the first day on
which such benefits could commence or the last day of the Plan Year in which the
Participant’s request is received. If a Participant files an election (or
revokes an election) pursuant to this Section 6.3 less than 60 day shall be made
retroactively to such date. Notwithstanding the above to the contrary, effective
January 1, 2004, in the event a Participant elects a Retroactive Annuity
Starting Date as provided in Section 6.5, the notice under 6.3.1 shall be
provided to the Participant on or about the date that the Participant files an
election for a Retroactive Annuity Starting Date.
6.3.3    A Participant may make the election provided in Section 6.1 by filing
the prescribed form with the Administrator at any time during the election
period. The election period shall begin

20

--------------------------------------------------------------------------------




90 (effective January 1, 2008, 180) days prior to the Participant’s Annuity
Starting Date. Such election shall be subject to the written consent of the
Participant’s spouse, acknowledging the effect of the election and witnessed by
a Plan representative or a notary public. Such spousal consent shall not be
required if the Participant establishes to the satisfaction of the Administrator
that the consent of the spouse may not be obtained because there is no spouse or
the spouse cannot be located. A spouse’s consent shall be irrevocable. The
election in Section 6.1 may be revoked or changed at any time during the
election period but shall be irrevocable thereafter.
6.3.4    Notwithstanding Section 6.3.3:
(a)
distribution of benefits may commence less than 30 days after the

(i)
the Participant elects to waive the requirement that notice be given at least 30
days prior to the Annuity Starting Date; and

(ii)
the distribution commences more than 7 days after such notice is provided.

(b)
The notice described in Section 6.3.1 may be provided after the Annuity Starting
Date, in which case the applicable election period shall not end before the 30th
day after the date on which such notice is provided, unless the Participant
elects to waive the 30-day notice requirements pursuant to Subsection (a) above.

6.3.5    Notwithstanding the foregoing provisions in Section 6.3, effective
January 1, 2004, a Participant may elect a Retroactive Annuity Starting Date (as
defined in Treas. Reg. 1.417(e)-1(b)(3)(iv)(B)), pursuant to Section 6.5. In the
event that the notice information described in Section 6.3 is provided to the
Participant after the Participant’s Annuity Starting Date (as defined in Section
417(f)(2) of the Code) or Retroactive Annuity Starting Date, the Participant
shall have at least 30 days after the date the notification is provided to make
the election described in Section 6.3. The Participant may waive this 30 day
period pursuant to the provisions of Section 6.3.4.
6.4
FMC Participants in Pay Status

Notwithstanding any provision in the Plan to the contrary, each FMC Participant
who had elected to receive and/or was receiving their normal retirement benefit,
early retirement benefit, deferred retirement benefit, disability retirement
benefit or termination benefit under the FMC Plan prior to the Effective Date
shall on and after the Effective Date continue to receive such benefits in the
same form, and in the same amount as such FMC Participant and/or, as applicable,
FMC Joint Annuitant, was receiving or would have received under the FMC Plan
prior to the Effective Date as if such benefits were paid by the FMC Plan. In
addition, each FMC Beneficiary who was receiving benefits under the FMC Plan on
behalf of an FMC Participant prior to the Effective Date shall continue to
receive such benefits from this Plan after the Effective Date in the same form
and in the same amount as if such benefits were paid by the FMC Plan.
6.5
Election of Retroactive Annuity Starting Date

Effective January 1, 2004, a Participant may elect a “Retroactive Annuity
Starting Date” (as defined in Treas. Reg. 1.417(e)-1(b)(3)(iv)(B)), that occurs
on or before the date the notice

21

--------------------------------------------------------------------------------




information described in Section 6.3 is provided to the Participant, provided
the following conditions are satisfied:
(a)
The Participant’s spouse (including an alternate payee who is treated as the
spouse under a qualified domestic relations order), determined as if the date
distributions commence were the Participant’s Annuity Starting Date (as defined
in Section 417(f)(2) of the Code), consents to the Participant’s election of a
Retroactive Annuity Starting Date. The spousal consent requirement of this
Section 6.5(a) is satisfied if such consent satisfies the conditions of Section
6.3.3 above.

(b)
If the date distribution commences is more than 12 months from the Retroactive
Annuity Starting Date, the distribution provided based on the Retroactive
Annuity Starting Date shall satisfy Section 415 of the Code as though the date
distribution commences is substituted for the annuity starting date for all
purposes, including for purposes of determining the applicable interest rate and
applicable mortality table (as defined in Article I).

(c)
If the distribution is payable as a lump sum, the distribution amount shall not
be less than the present value of the Participant’s accrued benefit, determined
(i) using the applicable mortality table and applicable interest rate as of the
distribution date or (ii) using the applicable mortality table and applicable
interest rate as of the Participant’s Retroactive Annuity Starting Date. For
purposes of this paragraph (c) applicable mortality table and applicable
interest rate are defined in Article I.

If a Participant elects a Retroactive Annuity Starting Date the following
provisions shall apply:
(d)
future periodic payments shall be the same as the future periodic payments, if
any, that would have been paid with respect to the Participant had payments
actually commenced on the Retroactive Annuity Starting Date;

(e)
the Participant shall receive a make-up payment to reflect any missed payment or
payments for the period from the Retroactive Annuity Starting Date to the date
of actual make-up payment (with appropriate adjustment for interest from the
date the missed payment or payments would have been made to the date of the
actual make-up payment);

(f)
the benefit determined as of the Retroactive Annuity Starting Date shall satisfy
Section 417(e)(3) of the Code, if applicable, and Section 415 with the
applicable interest rate and applicable mortality table (as defined in Article
I) determined as of that date; and the Retroactive Annuity Starting Date shall
not precede the date the Participant could have otherwise started receiving
benefits under the Plan.

ARTICLE VII    

Survivor’s Benefits
7.1
Surviving Spouse’s Benefit


22

--------------------------------------------------------------------------------




If a Participant who has 5 or more Years of Vesting Service dies before the
Annuity Starting Date and leaves a surviving spouse to whom the Participant has
been married for at least 12 months, the Participant’s surviving spouse shall be
entitled to receive a survivor’s benefit for life. Except as otherwise provided
in the applicable Supplement, the amount of such survivor’s benefit shall be
determined pursuant to Section 4.2 based upon the Participant’s age and Years of
Credited Service on the date of the Participant’s death and paid in the form of
a 50% Joint and Survivor’s Annuity as if the Participant had died on the day
before such benefits commence. Except as otherwise provided in the applicable
Supplement, payment of the survivor’s benefit shall commence on the first day of
the month coincident with or next following the later of the first date the
Participant could have commenced an Early Retirement Benefit or the
Participant’s death, unless the Participant’s spouse elects to commence payment
of benefits as of the first day of any subsequent month, but not later than the
Participant’s Normal Retirement Date.
7.2
Certain Former Employees

FMC Participants who have 10 Years of Vesting Service but who have not been
credited with an Hour of Service on or after August 23, 1984 and are not
receiving benefits on that date shall be entitled to elect survivor’s benefits
only as follows:
(a)
if the FMC Participant is credited with an hour of service under the FMC Plan or
a predecessor plan on or after September 2, 1974, but is not otherwise credited
with an hour of service under the FMC Plan or this Plan in a Plan Year beginning
on or after January 1, 1976, the Participant shall be afforded an opportunity to
elect payment of benefits in the form of a 100% Joint and Survivor’s Annuity; or

(b)
if the Participant is credited with an Hour of Service under this Plan, the FMC
Plan, or a predecessor plan in a Plan Year beginning after December 31, 1975,
the Participant shall be afforded the opportunity to elect a Surviving Spouse’s
Benefit under Section 7.1.

ARTICLE VIII    
Fiduciaries
8.1
Named Fiduciaries

8.1.1    The Company is the Plan sponsor and a “named fiduciary” with respect to
control over and management of the Plan’s assets only to the extent that it (a)
shall appoint the members of the Committee which administers the Plan at the
Administrator’s direction; (b) shall delegate its authorities and duties as
“plan administrator,” as defined under ERISA, to the Committee; and (c) shall
continually monitor the performance of the Committee.
8.1.2    The Company, as Administrator, and the Committee, which administers the
Plan at the Administrator’s direction, are “named fiduciaries” of the Plan, as
that term is defined in ERISA Section 402(a)(2), with authority to control and
manage the operation and administration of the Plan. The Administrator is also
the “administrator” and “plan administrator” of the Plan, as those terms are
defined in ERISA Section 3(16)(A) and Code Section 414(g), respectively.

23

--------------------------------------------------------------------------------




8.1.3    The Trustee is a “named fiduciary” of the Plan, as that term is defined
in ERISA Section 402(a)(2), with authority to manage and control all Trust
assets, except to the extent that authority is delegated to an Investment
Manager or to the extent the Administrator or the Committee directs the
allocation of Trust assets among general investment categories.
8.1.4    The Company, the Administrator, and the Trustee are the only named
fiduciaries of the Plan.
8.2
Employment of Advisers

A named fiduciary, and any fiduciary appointed by a named fiduciary, may employ
one or more persons to render advice regarding any of the named fiduciary’s or
fiduciary’s responsibilities under the Plan.
8.3
Multiple Fiduciary Capacities

Any named fiduciary and any other fiduciary may serve in more than one fiduciary
capacity with respect to the Plan.
8.4
Payment of Expenses

All Plan expenses, including expenses of the Administrator, the Committee, the
Trustee, any Investment Manager and any insurance company, will be paid by the
Trust Fund, unless a Participating Employer elects to pay some or all of those
expenses.
8.5
Indemnification

To the extent not prohibited by state or federal law, each Participating
Employer agrees to, and will indemnify and save harmless the Administrator, any
past, present, additional or replacement member of the Committee, and any other
employee, officer or director of that Participating Employer, from all claims
for liability, loss, damage (including payment of expenses to defend against any
such claim) fees, fines, taxes, interest, penalties and expenses which result
from any exercise or failure to exercise any responsibilities with respect to
the Plan, other than willful misconduct or willful failure to act.


ARTICLE IX    

Plan Administration    
9.1
Powers, Duties and Responsibilities of the Administrator and the Committee

9.1.1    The Administrator and the Committee have full discretion and power to
construe the Plan and to determine all questions of fact or interpretation that
may arise under it. Interpretation of the Plan or determination of questions of
fact regarding the Plan by the Administrator or the Committee will be
conclusively binding on all persons interested in the Plan.

24

--------------------------------------------------------------------------------




9.1.2    The Administrator and the Committee have the power to promulgate such
rules and procedures, to maintain or cause to be maintained such records, and to
issue such forms as it deems necessary or proper to administer the Plan.
9.1.3    Subject to the terms of the Plan, the Administrator and/or the
Committee will determine the time and manner in which all elections authorized
by the Plan must be made or revoked.
9.1.4    The Administrator and the Committee have all the rights, powers, duties
and obligations granted or imposed upon them elsewhere in the Plan.
9.1.5    The Administrator and the Committee have the power to do all other acts
in the judgment of the Administrator or the Committee necessary or desirable for
the proper and advantageous administration of the Plan.
9.1.6    The Administrator and the Committee will exercise all responsibilities
in a uniform and nondiscriminatory manner.
9.2
Delegation of Administration Responsibilities

The Administrator and the Committee may designate by written instrument one or
more actuaries, accountants or consultants as fiduciaries to carry out, where
appropriate, the administrative responsibilities, including their fiduciary
duties. The Committee may from time to time allocate or delegate to any
subcommittee, member of the Committee and others, not necessarily employees of
the Company, any of its duties relative to compliance with ERISA, administration
of the Plan and related matters, including involving the exercise of discretion.
The Company’s duties and responsibilities under the Plan shall be carried out by
its directors, officers and employees, acting on behalf of and in the name of
the Company in their capacities as directors, officers and employees, and not as
individual fiduciaries. No director, officer nor employee of the Company shall
be a fiduciary with respect to the Plan unless he or she is specifically so
designated and expressly accepts such designation.
9.3
Committee Members

The Committee shall consist of not less than 3 people, who need not be
directors, and shall be appointed by the Board of Directors of the Company. Any
Committee member may resign and the Board of Directors may remove any Committee
member, with or without cause, at any time. A majority of the members of the
Committee shall constitute a quorum for the transaction of business and the act
of a majority of the Committee members at a meeting at which a quorum is present
shall be the act of the Committee. The Committee can act by written consent
signed by all of its members. Any members of the Committee who are Employees
shall not receive compensation for their services for the Committee. No
Committee member shall be entitled to act on or decide any matter relating
solely to his or her status as a Participant.
ARTICLE X    

Funding of the Plan    

25

--------------------------------------------------------------------------------




10.1
Appointment of Trustee

The Committee or its authorized delegatee will appoint the Trustee and either
may remove it. The Trustee accepts its appointment by executing the Trust
Agreement. A Trustee will be subject to direction by the Committee or its
authorized delegatee or, to the extent specified by the Company, by an
Investment Manager, and will have the degree of discretion to manage and control
Plan assets specified in the Trust Agreement. Neither the Company nor any other
Plan fiduciary will be liable for any act or omission to act of a Trustee, as to
duties delegated to the Trustee.
10.2
Actuarial Cost Method

The Committee or its authorized delegatee shall determine the actuarial cost
method to be used in determining costs and liabilities under the Plan pursuant
to Section 301 et seq., of ERISA and Section 412 of the Code. The Committee or
its authorized delegatee shall review such actuarial cost method from time to
time, and if it determines from review that such method is no longer
appropriate, then it shall petition the Secretary of the Treasury for approval
of a change of actuarial cost method.
10.3
Cost of the Plan

Annually the Committee or its authorized delegatee shall determine the normal
cost of the Plan for the Plan Year and the amount (if any) of the unfunded past
service cost on the basis of the actuarial cost method established for the Plan
using actuarial assumptions which, in the aggregate, are reasonable. The
Committee or its authorized delegatee shall also determine the contributions
required to be made for each Plan Year by the Participating Employers in order
to satisfy the minimum funding standard (or alternative minimum funding
standard) for such Plan Year determined pursuant to Sections 302 through 305 of
ERISA and Section 412 of the Code.
10.4
Funding Policy

The Participating Employers shall cause contributions to be made to the Plan for
each Plan Year in the amount necessary to satisfy the minimum funding standard
(or alternative minimum funding standard) for such Plan Year; provided, however,
that this obligation shall cease when the Plan is terminated. In the case of a
partial termination of the Plan, this obligation shall cease with respect to
those Participants, Joint Annuitants and Beneficiaries who are affected by such
partial termination. Each contribution is conditioned upon its deductibility
under Section 404 of the Code and shall be returned to the Participating
Employers within one year after the disallowance of the deduction (to the extent
disallowed). Upon the Company’s written request, a contribution that was made by
a mistake of fact shall be returned to the Participating Employer within one
year after the payment of the contribution.
10.5
Cash Needs of the Plan

The Committee or its authorized delegatee from time to time shall estimate the
benefits and administrative expenses to be paid out of the Plan during the
period for which the estimate is made and shall also estimate the contributions
to be made to the Plan during such period by the Participating Employers. The
Committee or its authorized delegatee shall inform the Trustees of the estimated

26

--------------------------------------------------------------------------------




cash needs of and contributions to the Plan during the period for which such
estimates are made. Such estimates shall be made on an annual, quarterly,
monthly or other basis, as the Committee shall determine.
10.6
Public Accountant

The Committee or its authorized delegatee shall engage an independent qualified
public accountant to conduct such examinations and to render such opinions as
may be required by Section 103(a)(3) of ERISA. The Committee or its authorized
delegatee in its discretion may remove and discharge the person so engaged, but
in such case it shall engage a successor independent qualified public accountant
to perform such examinations and to render such opinions.
10.7
Enrolled Actuary

The Committee or its authorized delegatee shall engage an enrolled actuary to
prepare the actuarial statement described in Section 103(d) of ERISA and to
render the opinion described in Section 103(a)(4) of ERISA. The Committee or its
authorized delegatee in its discretion may remove and discharge the person so
engaged, but in such event it shall engage a successor enrolled actuary to
perform such examination and render such opinion.
10.8
Basis of Payments to the Plan

All contributions to the Plan shall be made by the Participating Employers and
no contributions shall be required of or permitted by Participants. From time to
time the Participating Employers shall make such contributions to the Plan as
the Company determines to be necessary or desirable in order to fund the
benefits provided by the Plan and any expenses thereof which are paid out of the
Trust Fund and in order to carry out the obligations of the Participating
Employers set forth in Section 10.3. All contributions to the Plan shall be held
by the Trustee in accordance with the Trust Agreement.
10.9
Basis of Payments from the Plan

All benefits payable under the Plan shall be paid by the Trustee out of the
Trust Fund pursuant to the directions of the Committee or its authorized
delegatee and the terms of the Trust Agreement. The Trustee shall pay all proper
expenses of the Plan and the Trust Fund out of the Trust Fund, except to the
extent paid by the Participating Employers.
10.10
Funding Based Benefit Restrictions: Limitations Applicable If the Plan's
Adjusted Funding Target Attainment Percentage Is Less Than 80 Percent or If the
Company, as Plan Sponsor, Is In Bankruptcy

(a)
Limitations Applicable If the Plan's Adjusted Funding Target Attainment
Percentage Is Less Than 80 Percent, But Not Less Than 60 Percent.
Notwithstanding any other provisions of the Plan, if the Plan's adjusted funding
target attainment percentage for a Plan Year is less than 80 percent (or would
be less than 80 percent to the extent described in Section 10.10(a)(ii) below)
but is not less than 60 percent, then the limitations set forth in this Section
10.10(a) apply.


27

--------------------------------------------------------------------------------




(i)
50 Percent Limitation on Single Sum Payments, Other Accelerated Forms of
Distribution, and Other Prohibited Payments. A Participant or Beneficiary is not
permitted to elect, and the Plan shall not pay, a single sum payment or other
optional form of benefit that includes a prohibited payment with an annuity
starting date on or after the applicable Code Section 436 measurement date, and
the Plan shall not make any payment for the purchase of an irrevocable
commitment from an insurer to pay benefits or any other payment or transfer that
is a prohibited payment, unless the present value of the portion of the benefit
that is being paid in a prohibited payment does not exceed the lesser of:

(A)
50 percent of the present value of the benefit payable in the optional form of
benefit that includes the prohibited payment; or

(B)
100 percent of the PBGC maximum benefit guarantee amount (as defined in Section
1.436-1(d)(3)(iii)(C) of the Treasury Regulations).

The limitation set forth in this Section 10.19(a)(i) does not apply to any
payment of a benefit which under Section 411(a)(11) of the Code may be
immediately distributed without the consent of the Participant. If an optional
form of benefit that is otherwise available under the terms of the Plan is not
available to a Participant or Beneficiary as of the annuity starting date
because of the application of the requirements of this Section 10.10(a)(i), the
Participant or Beneficiary is permitted to elect to bifurcate the benefit into
unrestricted and restricted portions (as described in Section
1.436-1(d)(3)(iii)(D) of the Treasury Regulations). The Participant or
Beneficiary may also elect any other optional form of benefit otherwise
available under the Plan at that annuity starting date that would satisfy the 50
percent/PBGC maximum benefit guarantee amount limitation described in this
Section 10.10(a)(i), or may elect to defer the benefit in accordance with any
general right to defer commencement of benefits under the Plan.
(ii)
Plan Amendments Increasing Liability for Benefits. No amendment to the Plan that
has the effect of increasing liabilities of the Plan by reason of increases in
benefits, establishment of new benefits, changing the rate of benefit accrual,
or changing the rate at which benefits become nonforfeitable shall take effect
in a Plan Year if the adjusted funding target attainment percentage for the Plan
Year is:

(A)
Less than 80 percent; or

(B)
80 percent or more, but would be less than 80 percent if the benefits
attributable to the amendment were taken into account in determining the
adjusted funding target attainment percentage.

The limitation set forth in this Section 10.10(a)(ii) does not apply to any
amendment to the Plan that provides a benefit increase under a Plan formula

28

--------------------------------------------------------------------------------




that is not based on compensation, provided that the rate of such increase does
not exceed the contemporaneous rate of increase in the average wages of
Participants covered by the amendment.
(b)
Limitations Applicable If the Plan's Adjusted Funding Target Attainment
Percentage Is Less Than 60 Percent. Notwithstanding any other provisions of the
Plan, if the Plan's adjusted funding target attainment percentage for a Plan
Year is less than 60 percent (or would be less than 60 percent to the extent
described in Section 10.10(b)(ii) below), then the limitations in this Section
10.10(b) apply.

(i)
Single Sums, Other Accelerated Forms of Distribution, and Other Prohibited
Payments Not Permitted. A Participant or Beneficiary is not permitted to elect,
and the Plan shall not pay, a single sum payment or other optional form of
benefit that includes a prohibited payment with an annuity starting date on or
after the applicable Code Section 436 measurement date, and the Plan shall not
make any payment for the purchase of an irrevocable commitment from an insurer
to pay benefits or any other payment or transfer that is a prohibited payment.
The limitation set forth in this Section 10.10(b)(i) does not apply to any
payment of a benefit which under Section 411(a)(11) of the Code may be
immediately distributed without the consent of the Participant.

(ii)
Shutdown Benefits and Other Unpredictable Contingent Event Benefits Not
Permitted to Be Paid. An unpredictable contingent event benefit with respect to
an unpredictable contingent event occurring during a Plan Year shall not be paid
if the adjusted funding target attainment percentage for the Plan Year is:

(A)
Less than 60 percent; or

(B)
60 percent or more, but would be less than 60 percent if the adjusted funding
target attainment percentage were redetermined applying an actuarial assumption
that the likelihood of occurrence of the unpredictable contingent event during
the Plan Year is 100 percent.

(iii)
Benefit Accruals Frozen. Benefit accruals under the Plan shall cease as of the
applicable Code Section 436 measurement date. In addition, if the Plan is
required to cease benefit accruals under this Section 10.10(b)(iii), then the
Plan is not permitted to be amended in a manner that would increase the
liabilities of the Plan by reason of an increase in benefits or establishment of
new benefits.

(c)
Limitations Applicable If the Company, as Plan Sponsor, Is In Bankruptcy.
Notwithstanding any other provisions of the Plan, a Participant or Beneficiary
is not permitted to elect, and the Plan shall not pay, a single sum payment or
other optional form of benefit that includes a prohibited payment with an
annuity starting date that occurs during any period in which the Company, as
Plan sponsor, is a debtor in a case under title 11, United States Code, or
similar Federal or State law, except for


29

--------------------------------------------------------------------------------




payments made within a Plan Year with an annuity starting date that occurs on or
after the date on which the Plan's enrolled actuary certifies that the Plan's
adjusted funding target attainment percentage for that Plan Year is not less
than 100 percent. In addition, during such period in which the Company, as Plan
sponsor, is a debtor, the Plan shall not make any payment for the purchase of an
irrevocable commitment from an insurer to pay benefits or any other payment or
transfer that is a prohibited payment, except for payments that occur on a date
within a Plan Year that is on or after the date on which the Plan's enrolled
actuary certifies that the Plan's adjusted funding target attainment percentage
for that Plan Year is not less than 100 percent. The limitation set forth in
this Section 10.10(c) does not apply to any payment of a benefit which under
Section 411(a)(11) of the Code may be immediately distributed without the
consent of the Participant.
(d)
Provisions Applicable After Limitations Cease to Apply.

(i)
Resumption of Prohibited Payments. If a limitation on prohibited payments under
Section 10.10(a)(i), Section 10.10(b)(i), or Section 10.10(c) applied to the
Plan as of a Code Section 436 measurement date, but that limit no longer applies
to the Plan as of a later Code Section 436 measurement date, then that
limitation does not apply to benefits with annuity starting dates that are on or
after that later Code Section 436 measurement date.

(ii)
Resumption of Benefit Accruals. If a limitation on benefit accruals under
Section 10.10(b)(iii) applied to the Plan as of a Code Section 436 measurement
date, but that limitation no longer applies to the Plan as of a later Code
Section 436 measurement date, then benefit accruals shall resume prospectively
and that limitation does not apply to benefit accruals that are based on service
on or after that later Code Section 436 measurement date, except as otherwise
provided under the Plan. The Plan shall comply with the rules relating to
partial years of participation and the prohibition on double proration under
Department of Labor regulation 29 CFR § 2530.204-2(c) and (d).

(iii)
Shutdown and Other Unpredictable Contingent Event Benefits. If an unpredictable
contingent event benefit with respect to an unpredictable contingent event that
occurs during the Plan Year is not permitted to be paid after the occurrence of
the event because of the limitation of Section 10.10(b)(ii), but is permitted to
be paid later in the same Plan Year (as a result of additional contributions or
pursuant to the enrolled actuary's certification of the adjusted funding target
attainment percentage for the Plan Year that meets the requirements of Section
1.436-1(g)(5)(ii)(B) of the Treasury Regulations), then that unpredictable
contingent event benefit shall be paid, retroactive to the period that benefit
would have been payable under the terms of the Plan (determined without regard
to Section 10.10(b)(ii)). If the unpredictable contingent event benefit does not
become payable during the


30

--------------------------------------------------------------------------------




Plan Year in accordance with the preceding sentence, then the Plan is treated as
if it does not provide for that benefit.
(iv)
Treatment of Plan Amendments That Do Not Take Effect. If a Plan amendment does
not take effect as of the effective date of the amendment because of the
limitation of Section 10.10(a)(ii) or Section 10.10(b)(iii), but is permitted to
take effect later in the same Plan Year (as a result of additional contributions
or pursuant to the enrolled actuary's certification of the adjusted funding
target attainment percentage for the Plan Year that meets the requirements of
Section 1.436-1(g)(5)(ii)(C) of the Treasury Regulations), then the Plan
amendment must automatically take effect as of the first day of the Plan Year
(or, if later, the original effective date of the amendment). If the Plan
amendment cannot take effect during the same Plan Year, then it shall be treated
as if it were never adopted, unless the Plan amendment provides otherwise.

(e)
Notice Requirement. See Section 101(j) of ERISA for rules requiring the plan
administrator of a single company defined benefit pension plan to provide a
written notice to participants and beneficiaries within 30 days after certain
specified dates if the plan has become subject to a limitation described in
Section 10.10(a)(i), Section 10.10(b), or 10.10(c).

(f)
Methods to Avoid or Terminate Benefit Limitations. See Code Sections 436(b)(2),
(c)(2), (e)(2), and (f) and Section 1.436-1(f) of the Treasury Regulations for
rules relating to Company contributions and other methods to avoid or terminate
the application of the limitations set forth in Sections 10.10(a) through
10.10(c) for a Plan Year. In general, the methods the Company, as Plan sponsor,
may use to avoid or terminate one or more of the benefit limitations under
10.10(a) through 10.10(c) for a Plan Year include Company contributions and
elections to increase the amount of Plan assets which are taken into account in
determining the adjusted funding target attainment percentage, making a Company
contribution that is specifically designated as a current year contribution that
is made to avoid or terminate application of certain of the benefit limitations,
or providing security to the Plan.

(g)
Special Rules.

(i)
Rules of Operation for Periods Prior to and After Certification of Plan's
Adjusted Funding Target Attainment Percentage.

(A)
In General. Code Section 436(h) and Section 1.436-1(h) of the Treasury
Regulations set forth a series of presumptions that apply (1) before the Plan 's
enrolled actuary issues a certification of the Plan's adjusted funding target
attainment percentage for the Plan Year and (2) if the Plan's enrolled actuary
does not issue a certification of the Plan's adjusted funding target attainment
percentage for the Plan Year before the first day of the 10th month of the Plan
Year (or if the Plan's enrolled actuary issues a range certification for the
Plan Year pursuant


31

--------------------------------------------------------------------------------




to Section 1.436-1(h)(4)(ii) of the Treasury Regulations but does not issue a
certification of the specific adjusted funding target attainment percentage for
the Plan by the last day of the Plan Year). For any period during which a
presumption under Code Section 436(h) and Section 1.436-1(h) of the Treasury
Regulations applies to the Plan, the limitations under Sections 10.10(a) through
10.10(c) are applied to the Plan as if the adjusted funding target attainment
percentage for the Plan Year were the presumed adjusted funding target
attainment percentage determined under the rules of Code Section 436(h) and,
Section 1.436-1(h)(1), (2), or (3) of the Treasury Regulations. These
presumptions are set forth in Section 10.10(g)(i)(B) though 10.10(g)(i)(D).
(B)
Presumption of Continued Underfunding Beginning First Day of Plan Year. If a
limitation under Section 10.10(a), 10.10(b), or 10.10(c) applied to the Plan on
the last day of the preceding Plan Year, then, commencing on the first day of
the current Plan Year and continuing until the Plan 's enrolled actuary issues a
certification of the adjusted funding target attainment percentage for the Plan
for the current Plan Year, or, if earlier, the date Section 10.10(g)(i)(C) or
Section 10.10(g)(i)(D) applies to the Plan:

(1)
The adjusted funding target attainment percentage of the Plan for the current
Plan Year is presumed to be the adjusted funding target attainment percentage in
effect on the last day of the preceding Plan Year; and

(2)
The first day of the current Plan Year is a Code Section 436 measurement date.

(C)
Presumption of Underfunding Beginning First Day of 4th Month. If the Plan 's
enrolled actuary has not issued a certification of the adjusted funding target
attainment percentage for the Plan Year before the first day of the 4th month of
the Plan Year and the Plan’s adjusted funding target attainment percentage for
the preceding Plan Year was either at least 60 percent but less than 70 percent
or at least 80 percent but less than 90 percent, or is described in Section
1.436-1(h)(2)(ii) of the Treasury Regulations, then, commencing on the first day
of the 4th month of the current Plan Year and continuing until the Plan 's
enrolled actuary issues a certification of the adjusted funding target
attainment percentage for the Plan for the current Plan Year, or, if earlier,
the date Section 10.10(g)(i)(D) applies to the Plan:

(1)
The adjusted funding target attainment percentage of the Plan for the current
Plan Year is presumed to be the Plan 's adjusted funding target attainment
percentage for the preceding Plan Year reduced by 10 percentage points; and


32

--------------------------------------------------------------------------------




(2)
The first day of the 4th month of the current Plan Year is a Code Section 436
measurement date.

(D)
Presumption of Underfunding On and After First Day of 10th Month. If the Plan 's
enrolled actuary has not issued a certification of the adjusted funding target
attainment percentage for the Plan Year before the first day of the 10th month
of the Plan Year (or if the Plan's enrolled actuary has issued a range
certification for the Plan Year pursuant to Section 1.436-1(h)(4)(ii) of the
Treasury Regulations but has not issued a certification of the specific adjusted
funding target attainment percentage for the Plan by the last day of the Plan
Year), then, commencing on the first day of the 10th month of the current Plan
Year and continuing through the end of the Plan Year:

(1)
The adjusted funding target attainment percentage of the Plan for the current
Plan Year is presumed to be less than 60 percent; and

(2)
The first day of the 10th month of the current Plan Year is a Code Section 436
measurement date.

(ii)
New Plans, Plan Termination, Certain Frozen Plans, and Other Special Rules.

(A)
First 5 Plan Years. The limitations in Section 10.10(a)(ii), Section
10.10(b)(ii), and Section 10.10(b)(iii) do not apply to a new plan for the first
5 plan years of the plan, determined under the rules of Code Section 436(i) and
Section 1.436-1(a)(3)(i) of the Treasury Regulations.

(B)
Plan Termination. The limitations on prohibited payments in Section 10.10(a)(i),
Section 10.10(b)(i), and Section 10.10(c) do not apply to prohibited payments
that are made to carry out the termination of the Plan in accordance with
applicable law. Any other limitations under this section of the Plan do not
cease to apply as a result of termination of the Plan.

(C)
Exception to Limitations on Prohibited Payments Under Certain Frozen Plans. The
limitations on prohibited payments set forth in Sections 10.10(a)(i),
10.10(b)(i), and 10.10(c) do not apply for a Plan Year if the terms of the Plan
, as in effect for the period beginning on September 1, 2005, and continuing
through the end of the Plan Year, provide for no benefit accruals with respect
to any Participants. This Section 10.10(g)(ii)(C) shall cease to apply as of the
date any benefits accrue under the Plan or the date on which a Plan amendment
that increases benefits takes effect.


33

--------------------------------------------------------------------------------




(D)
Special Rules Relating to Unpredictable Contingent Event Benefits and Plan
Amendments Increasing Benefit Liability. During any period in which none of the
presumptions under Section 10.10(g)(i) apply to the Plan and the Plan 's
enrolled actuary has not yet issued a certification of the Plan's adjusted
funding target attainment percentage for the Plan Year, the limitations under
Section 10.10(a)(ii) and Section 10.10(b)(ii) shall be based on the inclusive
presumed adjusted funding target attainment percentage for the Plan, calculated
in accordance with the rules of Section 1.436-1(g)(2)(iii) of the Treasury
Regulations.

(iii)
Special Rules Under PRA 2010.

(A)
Payments Under Social Security Leveling Options. For purposes of determining
whether the limitations under Section 10.10(a)(i) or 10.10(b)(i) apply to
payments under a social security leveling option, within the meaning of Code
Section 436(j)(3)(C)(i), the adjusted funding target attainment percentage for a
Plan Year shall be determined in accordance with the “Special Rule for Certain
Years” under Code Section 436(j)(3) and any Treasury Regulations or other
published guidance thereunder issued by the Internal Revenue Service.

(B)
Limitation on Benefit Accruals. For purposes of determining whether the accrual
limitation under Section 10.10(b)(iii) applies to the Plan, the adjusted funding
target attainment percentage for a Plan Year shall be determined in accordance
with the “Special Rule for Certain Years” under Code Section 436(j)(3) (except
as provided under section 203(b) of the Preservation of Access to Care for
Medicare Beneficiaries and Pension Relief Act of 2010, if applicable).

(iv)
Interpretation of Provisions. The limitations imposed by this section of the
Plan shall be interpreted and administered in accordance with Code Section 436
and Section 1.436-1 of the Treasury Regulations.

(h)
Definitions. The definitions in the following Treasury Regulations apply for
purposes of Sections 10.10(a) through 10.10(g): Section 1.436-1(j)(1) defining
adjusted funding target attainment percentage; Section 1.436-1(j)(2) defining
annuity starting date; Section 1.436-1(j)(6) defining prohibited payment;
Section 1.436-1(j)(8) defining Code Section 436 measurement date; and Section
1.436-1(j)(9) defining an unpredictable contingent event and an unpredictable
contingent event benefit.

(i)
Effective Date. The rules in Sections 10.10(a) through 10.10(i) are effective
for Plan Years beginning after December 31, 2009.


34

--------------------------------------------------------------------------------




ARTICLE XI    

Plan Amendment or Termination    
11.1
Plan Amendment or Termination

The Company may, subject to any applicable Collective Bargaining Agreement,
amend, modify or terminate the Plan at any time by resolution of the Board or by
resolution of or other action recorded in the minutes of the Administrator or
Committee. Execution and delivery by the Administrator or the Committee or by
the Chairman of the Board, the President, or any Vice President of the Company
of an amendment to the Plan is conclusive evidence of the amendment,
modification or termination. The Committee in any event shall have the authority
to amend the Plan at any time to the extent that such amendments are required in
order to obtain a favorable determination letter from the Internal Revenue
Service regarding the Plan’s qualification under the Code or to conform the Plan
to such regulations and rulings as may be issued by the Internal Revenue Service
or the United States Department of Labor.
11.2
Limitations on Plan Amendment

No Plan amendment can:
(a)
authorize any part of the Trust Fund to be used for, or diverted to, purposes
other than the exclusive benefit of Participants or their Beneficiaries;

(b)
decrease the accrued benefits of any Participant or his or her Beneficiary under
the Plan; or

(c)
except to the extent permitted by law, eliminate or reduce an early retirement
benefit or retirement-type subsidy (as defined in Code Section 411) or an
optional form of benefit with respect to service prior to the date the amendment
is adopted or effective, whichever is later.

11.3
Effect of Plan Termination

Upon termination of the Plan, each Participant’s rights to benefits accrued
hereunder shall be vested and nonforfeitable, and the Trust shall continue until
the Trust Fund has been distributed as provided in Section 11.4. Any other
provision hereof notwithstanding, the Participating Employers shall have no
obligation to continue making contributions to the Plan after termination of the
Plan. Except as otherwise provided in ERISA, neither the Participating Employers
nor any other person shall have any liability or obligation to provide benefits
hereunder after such termination in excess of the value of the Trust Fund. Upon
such termination, Participants and Beneficiaries shall obtain benefits solely
from the Trust Fund. Upon partial termination of the Plan, this Section 11.3
shall apply only with respect to such Participants and Beneficiaries as are
affected by such partial termination.

35

--------------------------------------------------------------------------------




11.4
Allocation of Trust Fund on Termination

On termination of the Plan, the Trust Fund shall be allocated by the
Administrator on an actuarial basis among Participants and Beneficiaries in the
manner prescribed by Section 4044 of ERISA. Any residual assets of the Trust
Fund remaining after such allocation shall be distributed to the Company if (a)
all liabilities of the Plan to Participants and Beneficiaries have been
satisfied and (b) such a distribution does not contravene any provision of law.
The foregoing notwithstanding, if any remaining assets of the Plan are
attributable to Employee Contributions, such assets shall be equitably
distributed to the Participants who made such contributions (or to their
Beneficiaries) in accordance with their rate of contribution. Effective January
1, 1989, the benefit of any highly compensated employee or former employee
(determined in accordance with section 414(g) of the Code and regulations
thereunder) shall be limited to a benefit that is nondiscriminatory under
section 401(a)(4) of the Code. In the event of a partial termination of the
Plan, the Administrator shall arrange for the division of the Trust Fund, on a
nondiscriminatory basis to the extent required by section 401 of the Code, into
the portion attributable to those Participants and Beneficiaries who are not
affected by such partial termination and the portion attributable to such
persons who are so affected. The portion of the Trust Fund attributable to
persons who are so affected shall be allocated in the manner prescribed by
section 4044 of ERISA.
ARTICLE XII    

Miscellaneous Provisions
12.1
Subsequent Changes

All benefits to which any Participant may be entitled hereunder shall be
determined under the Plan in effect when the Participant ceases to be an
Eligible Employee (or under the FMC Plan, as of the date each FMC Participant
who is not an Employee ceased to be an eligible employee under the FMC Plan) and
shall not be affected by any subsequent change in the provisions of the Plan,
unless the Participant again becomes an Eligible Employee.
12.2
Plan Mergers

The Plan shall not be merged or consolidated with any other plan, and no assets
or liabilities of the Plan shall be transferred to any other plan, unless each
Participant would receive a benefit immediately after such merger, consolidation
or transfer (if the Plan then terminated) which is equal to or greater than the
benefit such Participant would have been entitled to receive immediately before
such merger, consolidation or transfer (if the Plan had then been terminated). A
list of other plans which have been merged into the FMC Plan or this Plan is
attached hereto and made a part hereof as Exhibit A.
12.3
No Assignment of Property Rights

The interest or property rights of any person in the Plan, in the Trust Fund or
in any payment to be made under the Plan shall not be assignable nor be subject
to alienation or option, either by voluntary or involuntary assignment or by
operation of law, including (without limitation) bankruptcy, garnishment,
attachment or other creditor’s process, and any act in violation of this

36

--------------------------------------------------------------------------------




Section 12.3 shall be void. This provision shall not apply to a “qualified
domestic relations order” defined in Code Section 414(p). The Company shall
establish a written procedure to determine the qualified status of domestic
relations orders and to administer distributions under such qualified orders.
In addition, the prohibition of this Section 12.3 will not apply to any offset
of a Participant’s benefit under the Plan against an amount the Participant is
ordered or required to pay to the Plan under a judgment, order, decree or
settlement agreement that meets the requirements as set forth in this Section
12.3. The Participant must be ordered or required to pay the Plan under a
judgment of conviction for a crime involving the Plan, under a civil judgment
(including a consent order or decree) entered by a court in an action brought in
connection with a violation (or alleged violation) of part 4 of subtitle B of
title I of ERISA, or pursuant to a settlement agreement between the Secretary of
Labor and the Participant in connection with a violation (or alleged violation)
of that part 4. This judgment, order, decree or settlement agreement must
expressly provide for the offset of all or part of the amount that must be paid
to the Plan against the Participant’s benefit under the Plan. In addition, if a
Participant is entitled to receive a 100% Joint and Survivor Annuity under
Section 6.1 of the Plan or a Surviving Spouse’s Benefit under Section 7.1 of the
Plan, and the Participant is married at the time at which the offset is to be
made, the Participant’s spouse must consent to the offset in accordance with the
spousal consent requirements of Section 6.3.3 of the Plan, an election to waive
the right of the spouse to the 100% Joint and Survivor Annuity (made in
accordance with Section 6.3 of the Plan) or the Surviving Spouse’s Benefit under
Section 7.1 of the Plan, must be in effect, the spouse is ordered or required in
the judgment, order, decree, or settlement to pay an amount to the Plan in
connection with a violation of Part 4 of subtitle B or ERISA Title I, or the
spouse retains in the judgment, order, decree, or settlement the right to
receive the survivor annuity under the 100% Joint and Survivor Annuity or under
the Surviving Spouse’s Benefit, determined in the following manner: the
Participant terminated employment on the date of the offset, there was no
offset, the Plan permitted the commencement of benefits only on or after Normal
Retirement Age, the Plan provided only the minimum-required qualified joint and
survivor annuity, and the amount of the Surviving Spouse’s Benefit under the
Plan is equal to the amount of the survivor annuity payable under the
minimum-required qualified joint and survivor annuity. For purposes of this
Section 12.3 the term “minimum-required qualified joint and survivor annuity”
means a qualified joint and survivor annuity which is the Actuarial Equivalent
of the Participant’s accrued benefit and under which the survivor’s annuity is
50% of the amount of the annuity which is payable during the joint lives of the
Participant and the Participant’s spouse.
12.4
Beneficiary

To the extent permitted by the applicable Supplement, the Beneficiary of a
Participant shall be the person or persons so designated by such Participant
with spousal consent and in accordance with Section 6.3. A Participant may
revoke and change a designation of a Beneficiary at any time. A designation of a
Beneficiary, or any revocation and change thereof, shall be effective only if it
is made in writing in a form acceptable to the Administrator and is received by
it prior to the Participant’s death.

37

--------------------------------------------------------------------------------




12.5
Benefits Payable to Minors, Incompetents and Others

If any benefit is payable to a minor, an incompetent, or a person otherwise
under a legal disability, or to a person the Administrator reasonably believes
to be physically or mentally incapable of handling and disposing of his or her
property, whether because of his or her advanced age, illness, or other physical
or mental impairment, the Administrator has the power to apply all or any part
of the benefit directly to the care, comfort, maintenance, support, education,
or use of the person, or to pay all or any part of the benefit to the person’s
parent, guardian, committee, conservator, or other legal representative,
wherever appointed, to the individual with whom the person is living or to any
other individual or entity having the care and control of the person. The Plan,
the Administrator and any other Plan fiduciary will have fully discharged all
responsibilities to the Participant or Beneficiary entitled to a payment by
making payment under the preceding sentence.
12.6
Employment Rights

Nothing in the Plan shall be deemed to give any person a right to remain in the
employ of the Company and Affiliates or affect any right of the Company or any
Affiliate to terminate a person’s employment with or without cause.
12.7
Proof of Age and Marriage

Participants and Beneficiaries shall furnish proof of age and marital status
satisfactory to the Administrator at such time or times as it shall prescribe.
The Administrator may delay the disbursement of any benefits under the Plan
until all pertinent information with respect to age or marital status has been
furnished and then make payment retroactively.
12.8
Small Annuities

If the sum of (a) the lump sum Actuarial Equivalent value of a Normal, Early, or
Deferred Retirement Benefit under Article III, Termination Benefit (payable at
the Participant’s Normal Retirement Date) under Article IV or Survivor’s Benefit
under Article VII, excluding any Aetna or Prudential nonparticipating annuity;
and (b) the lump sum Actuarial Equivalent value of any Aetna or Prudential
nonparticipating annuity is equal to $5,000 (effective January 1, 2005, $1,000)
(or such other amount as may be prescribed in or under the Code) or less, such
amounts shall be paid in a lump sum as soon as administratively practicable
following the Participant’s retirement, termination of employment or death.
For lump sum distributions paid on or after January 1, 2003, if the Participant
is thereafter reemployed by the Company, the Participant’s subsequent benefit
will be reduced by the lump sum Actuarial Equivalent value of the lump sum
distribution previously paid to the Participant. For lump sum distributions paid
prior to January 1, 2003, if a Participant who has received such a lump sum
distribution is thereafter reemployed by the Company, the Participant shall have
the option to repay to the Plan the amount of such distribution, together with
interest at the rate of 5% per annum (or such other rate as may be prescribed
pursuant to section 411(c)(2)(C)(III) of the Code), compounded annually from the
date of the distribution to the date of repayment. If a reemployed Participant
does not make such repayment, no part of the Period of Service with respect to
which

38

--------------------------------------------------------------------------------




the lump sum distribution was made shall count as Years of Vesting Service or
Years of Credited Service.
12.9
Controlling Law

The Plan and all rights thereunder shall be interpreted and construed in
accordance with ERISA and, to the extent that state law is not preempted by
ERISA, the law of the State of Illinois.
12.10
Direct Rollover Option

Notwithstanding any provision of the Plan to the contrary that would otherwise
limit a distributee’s election under this Section 12.10, a distributee may
elect, at the time and in the manner prescribed by the Administrator, to have
any portion of an eligible rollover distribution paid directly to an eligible
retirement plan specified by the distributee in a direct rollover.
(a)
As used in this Section 12.10, an “eligible rollover distribution” means any
distribution of all or any portion of the balance to the credit of the
distributee, except that an eligible rollover distribution does not include: any
distribution that is one of a series of substantially equal periodic payments
(not less frequently than annually) made for the life (or life expectancy) of
the distributee or the joint lives (or joint life expectancies) of the
distributee and the distributee’s designated beneficiary, or for a specified
period of 10 years or more; any distribution to the extent such distribution is
required under Section 401(a)(9) of the Code; the portion of any distribution
that is not includible in gross income (determined without regard to the
exclusion for net unrealized appreciation with respect to employer securities);
and any other distribution(s) that is reasonably expected to total less than
$200 during a year.

A portion of a distribution shall not fail to be an eligible rollover
distribution because the portion consists of after-tax employee contributions
which are not includible in gross income. However, such portion may be
transferred only to an individual retirement account or annuity described in
Section 408(a) or (b) of the Code, or to a qualified defined contribution plan
described in Section 401(a) or 403(a) of the Code that agrees to separately
account for amounts so transferred, including separately accounting for the
portion of such distribution which is includible in gross income and the portion
of such distribution which is not so includible.
Notwithstanding the preceding to the contrary, effective for Plan Years
beginning on or after January 1, 2007, a Participant may also elect to make a
direct rollover of after-tax employee contributions to a qualified plan or to a
403(b) plan that agrees to separately account for such amounts.
(b)
As used in this Section 12.10, an “eligible retirement plan” means an individual
retirement account described in Section 408(a) of the Code, an individual
retirement annuity described in Section 408(b) of the Code, an annuity plan
described in Section 403(a) of the Code, a qualified trust described in Section
401(a) of the Code that accepts the distributee’s eligible rollover
distribution, an annuity contract described in Section 403(b) of the Code or an
eligible retirement plan under Section 457(b) of


39

--------------------------------------------------------------------------------




the Code which is maintained by a state, political subdivision of a state, or an
agency or instrumentality of a state or political subdivision of a state and
which agrees to separately account for amounts transferred into such plan from
this Plan. The definition of ‘eligible retirement plan’ shall apply in the case
of a distribution to a surviving spouse or to a spouse or former spouse who is
the alternate payee under a qualified domestic relations order, as defined in
Section 414(p) of the Code.
For distributions made on or after January 1, 2008, an “eligible retirement
plan” shall also include a Roth IRA defined in Section 408A(b) of the Code.
(c)
As used in this Section 12.10, a “distributee” includes an Employee or former
Employee. In addition, the Employee’s or former Employee’s surviving spouse and
the Employee’s or former Employee’s spouse or former spouse who is the alternate
payee under a qualified domestic relations order, as defined in Section 414(p)
of the Code, are distributees with regard to the interest of the spouse or
former spouse.

Effective January 1, 2010, and notwithstanding any provision herein to the
contrary, with respect to any portion of a distribution from the Plan of a
deceased Employee, an individual who is the designated Beneficiary (as defined
by Code Section 401(a)(9)(E)) of the Employee and who is not the surviving
spouse of the Employee shall be permitted to make a direct trustee-to-trustee
transfer of the distribution to an individual retirement plan described in Code
Section 402(c)(8)(B)(i) or (ii) established for the purposes of receiving the
distribution on behalf of such designated Beneficiary. In such event, the
transfer shall be treated as an “eligible rollover distribution,” the individual
retirement plan shall be treated as an inherited individual retirement account
or individual retirement annuity (within the meaning of Code Section
408(d)(3)(C)) and Code Section 401(a)(9)(B) (other than clause (iv) thereof)
shall apply to such individual retirement plan.
(d)
As used in this Section 12.10, a “direct rollover” is a payment by the Plan to
the eligible retirement plan specified by the distributee.

12.11
Claims Procedure

12.11.1    Any application for benefits under the Plan and all inquiries
concerning the Plan shall be submitted to the Company at such address as may be
announced to Participants from time to time. Applications for benefits shall be
in the form and manner prescribed by the Company and shall be signed by the
Participant or, in the case of a benefit payable after the death of the
Participant, by the Participant’s Surviving Spouse or Beneficiary, as the case
may be.
12.11.2    The Plan Administrator shall give written or electronic notice of its
decision on any application to the applicant within 90 days of receipt of the
application. Electronic notification may be used, at the discretion of the Plan
Administrator (or Review Panel, as discussed below). If special circumstances
require a longer period of time, the Plan Administrator shall provide notice to
the applicant within the initial 90-day period, explaining the special
circumstances requiring the extension of time and the date by which the Plan
expects to render a benefit determination. A decision will be given as soon as
possible, but no later than 180 days after receipt of the application.

40

--------------------------------------------------------------------------------




In the event any application for benefits is denied in whole or in part, the
Plan Administrator shall notify the applicant in writing or electronic
notification of the right to a review of the denial. Such notice shall set
forth, in a manner calculated to be understood by the applicant: the specific
reasons for the denial; the specific references to the Plan provisions on which
the denial is based; a description of any information or material necessary to
perfect the application and an explanation of why such material is necessary;
and a description of the Plan’s review procedures and the applicable time limits
to such procedures, including a statement of the applicant’s right to bring a
civil action under ERISA Section 502(a) following a denial on review.
12.11.3    The Company shall appoint a “Review Panel,” which shall consist of
three or more individuals who may (but need not) be employees of the Company.
The Review Panel shall be the named fiduciary that has the authority to act with
respect to any appeal from a denial of benefits under the Plan, and shall hold
meetings at least quarterly, as needed. The Review Panel shall have the
authority to further delegate its responsibilities to two or more individuals
who may (but need not) be employees of the Company.
12.11.4    Any person (or his authorized representative) whose application for
benefits is denied in whole or in part may appeal the denial by submitting to
the Review Panel a request for a review of the application within 60 days after
receiving notice of the denial. The Review Panel shall give the applicant or
such representative the opportunity to submit written comments, documents, and
other information relating to the claim; and an opportunity to review, upon
request and free of charge, reasonable access to, and copies of, all documents,
records, and other relevant information (other than legally privileged
documents) in preparing such request for review. The request for review shall be
in writing and addressed as follows: “Review Panel of the Employee Welfare
Benefits Plan Committee, 1803 Gears Road, Houston, Texas 77067-4097.” The
request for review shall set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant deems
pertinent. The Review Panel may require the applicant to submit such additional
facts, documents, or other material as it may deem necessary or appropriate in
making its review. The Review Panel will consider all comments, documents, and
other information submitted by the applicant regardless of whether such
information was submitted or considered during the initial benefit
determination.
12.11.5    The Review Panel shall act upon each request for review within 60
days after receipt thereof. If special circumstances require a longer period of
time, the Review Panel shall so notify the applicant within the initial 60 days,
explaining the special circumstances requiring the extension of time and the
date by which the Review Panel expects to render a benefit determination. A
decision will be given as soon as possible, but no later than 120 days after
receipt of the request for review. The Review Panel shall give notice of its
decision to the Company and the applicant. In the event the Review Panel
confirms the denial of the application for benefits in whole or in part, such
notice shall set forth in a manner calculated to be understood by the applicant,
the specific reasons for such denial and specific references to the Plan
provisions on which the decision is based. If such an extension of time for
review is required because of special circumstances, the Plan Administrator
shall provide the applicant with written notice of the extension, describing the
special circumstances and the date as of which the benefit determination will be
made, prior to the commencement of the extension. In the event the Review Panel
confirms the denial of the application for benefits in whole or in part, such
notice shall set forth in a manner calculated to be understood by the applicant:
the

41

--------------------------------------------------------------------------------




specific reasons for such denial; the specific references to the Plan provisions
on which the decision is based; the applicant’s right, upon request and free of
charge, to receive reasonable access to, and copies of, all documents and other
relevant information (other than legally-privileged documents and information);
and a statement of the applicant’s right to bring a civil action under ERISA
Section 502(a).
12.11.6    The Review Panel shall establish such rules and procedures,
consistent with ERISA and the Plan, as it may deem necessary or appropriate in
carrying out its responsibilities under this Section 12.11.
12.11.7    To the extent an application for benefits as a result of a Disability
requires the Plan Administrator or the Review Panel, as applicable, to make a
determination of Disability under the terms of the Plan, such determination
shall be subject to all of the general rules described in this Section 12.11,
except as they are expressly modified by this Section 12.11.7.
(a)
If the applicant’s claim is for benefits as a result of Disability, then the
initial decision on a claim for benefits will be made within 45 days after the
Plan receives the applicant’s claim, unless special circumstances require
additional time, in which case the Plan Administrator will notify the applicant
before the end of the initial 45-day period of an extension of up to 30 days. If
necessary, the Plan Administrator may notify the applicant, prior to the end of
the initial 30-day extension period, of a second extension of up to 30 days. If
an extension is due to the applicant’s failure to supply the necessary
information, the notice of extension will describe the additional information
and the applicant will have 45 days to provide the additional information.
Moreover, the period for making the determination will be delayed from the date
the notification of extension was sent out until the applicant responds to the
request for additional information. No additional extensions may be made, except
with the applicant’s voluntary consent. The contents of the notice shall be the
same as described in Section 12.11.2 above. If a benefit claim as a result of
Disability is denied in whole or in part, the applicant (or his authorized
representative) will receive written or electronic notification, as described in
Section 12.11.2.

(b)
If an internal rule, guideline, protocol or similar criterion is relied upon in
making the adverse determination, then the notice to the applicant of the
adverse determination will either set forth the internal rule, guideline,
protocol or similar criterion, or will state that such was relied upon and will
be provided free of charge to the applicant upon request (to the extent not
legally-privileged) and if the applicant’s claim was denied based on a medical
necessity or experimental treatment or similar exclusion or limit, then the
applicant will be provided a statement either explaining the decision or
indicating that an explanation will be provided to the applicant free of charge
upon request.

(c)
The Review Panel, as described above in Section 12.11.3 shall be the named
fiduciary with the authority to act on any appeal from a denial of benefits as a
result of Disability under the Plan. Any applicant (or his authorized
representative) whose application for benefits as a result of Disability is
denied in whole or in part may appeal the denial by submitting to the Review
Panel a request for a review of the application


42

--------------------------------------------------------------------------------




within 180 days after receiving notice of the denial. The request for review
shall be in the form and manner prescribed by the Review Panel and addressed as
follows: “Review Panel of the Employee Welfare Benefits Plan Committee, 1803
Gears Road, Houston, Texas 77067-4097.” In the event of such an appeal for
review, the provisions of Section 12.11.4 regarding the applicant’s rights and
responsibilities shall apply. Upon request, the Review Panel will identify any
medical or vocational expert whose advice was obtained on behalf of the Review
Panel in connection with an adverse benefit determination, without regard to
whether the advice was relied upon in making the benefit determination. The
entity or individual appointed by the Review Panel to review the claim will
consider the appeal de novo, without any deference to the initial benefit
denial. The review will not include any person who participated in the initial
benefit denial or who is the subordinate of a person who participated in the
initial benefit denial.
(d)
If the initial benefit denial was based in whole or in part on a medical
judgment, then the Review Panel will consult with a health care professional who
has appropriate training and experience in the field of medicine involved in the
medical judgment, and who was neither consulted in connection with the initial
benefit determination nor is the subordinate of any person who was consulted in
connection with that determination; and upon notifying the applicant of an
adverse determination on review, include in the notice either an explanation of
the clinical basis for the determination, applying the terms of the Plan to the
applicant’s medical circumstances, or a statement that such explanation will be
provided free of charge upon request.

(e)
A decision on review shall be made promptly, but not later than 45 days after
receipt of a request for review, unless special circumstances require an
extension of time for processing. If an extension is required, the applicant
will be notified before the end of the initial 45-day period that an extension
of time is required and the anticipated date that the review will be completed.
A decision will be given as soon as possible, but not later than 90 days after
receipt of a request for review. The Review Panel shall give notice of its
decision to the applicant; such notice shall comply with the requirements set
forth in Section 12.11.5. In addition, if the applicant’s claim was denied based
on a medical necessity or experimental treatment or similar exclusion, the
applicant will be provided a statement explaining the decision, or a statement
providing that such explanation will be furnished to the applicant free of
charge upon request. The notice shall also contain the following statement: “You
and your Plan may have other voluntary alternative dispute resolution options,
such as mediation. One way to find out what may be available is to contact your
local U.S. Department of Labor Office and your State insurance regulatory
agency.”

12.11.8    No legal or equitable action for benefits under the Plan shall be
brought unless and until the applicant (a) has submitted a written application
for benefits in accordance with Section 12.11.1 (or 12.11.7(a), as applicable),
(b) has been notified by the Plan Administrator that the application is denied,
(c) has filed a written request for a review of the application in accordance
with Section 12.11.4 (or 12.11.7(c), as applicable); and (d) has been notified
that the Review Panel

43

--------------------------------------------------------------------------------




has affirmed the denial of the application; provided that legal action may be
brought after the Review Panel has failed to take any action on the claim within
the time prescribed in Section 12.11.5 (or 12.11.7(e), as applicable). An
applicant may not bring an action for benefits in accordance with this Section
12.11.8 later than 90 days after the Review Panel denies the applicant’s
application for benefits.
12.12
Participation in the Plan by an Affiliate

12.12.1    With the consent of the Board, any Affiliate, by appropriate action
of its board of directors, a general partner or the sole proprietor, as the case
may be, may adopt the Plan and determine the classes of its Employees that will
be Eligible Employees.
12.12.2A     Participating Employer will have no power with respect to the Plan
except as specifically provided herein.
12.13
Action by Participating Employers

Any action required to be taken by the Company pursuant to any Plan provisions
will be evidenced in the manner set forth in Section 11.1. Any action required
to be taken by a Participating Employer will be evidenced by a resolution of the
Participating Employer’s board of directors (or an authorized committee of that
board). Participating Employer action may also be evidenced by a written
instrument executed by any person or persons authorized to take the action by
the Participating Employer’s board of directors, any authorized committee of
that board, or the stockholders. A copy of any written instrument evidencing the
action by the Company or Participating Employer must be delivered to the
secretary or assistant secretary of the Company or Participating Employer.
ARTICLE XIII    

Top Heavy Provisions
13.1
Top Heavy Definitions

For purposes of this Article XIII and any amendments to it, the terms listed in
this Section 13.1 have the meanings ascribed to them below.
Aggregate Account    means the value of all accounts maintained on behalf of a
Participant, whether attributable to Company or employee contributions,
determined under applicable provisions of the defined contribution plan used in
determining Top Heavy Plan status.
Aggregation Group    means the group of plans in a Mandatory Aggregation Group,
if any, that includes the Plan, unless including additional Related Plans in the
group would prevent the Plan for being a Top Heavy Plan, in which case
Aggregation Group means the group of plans in a Permissive Aggregation Group, if
any, that includes the Plan.

44

--------------------------------------------------------------------------------




Compensation means compensation as defined in Code Section 415(c)(3) and
Treasury regulations thereunder. For purposes of determining who is a Key
Employee, Compensation will be applied by taking into account amounts paid by
Affiliates who are not Participating Employers, as well as amounts paid by
Participating Employers, and without applying the exclusions for amounts paid by
a Participating Employer to cover an Employee’s nonqualified deferred
compensation FICA tax obligations and for gross-up payments on such FICA tax
payments.
Determination Date    means, for a Plan Year, the last day of the preceding Plan
Year. If the Plan is part of an Aggregation Group, the Determination Date for
each other plan will be, for any Plan Year, the Determination Date for that
other plan that falls in the same calendar year as the Determination Date for
the Plan.
Key Employee means an employee described in Code Section 416(i)(1), the
regulations promulgated thereunder, and other guidance of general applicability
issued thereunder. Generally, a Key Employee is an Employee or former Employee
who, at any time during the Plan Year containing the Determination Date is:
(a)
an officer of the Company or an Affiliate with annual Compensation greater than
$130,000 (as adjusted under Code Section 416(i)(1) for Plan years beginning
after December 31, 2002);

(b)
a 5% owner of the Company or an Affiliate; or

(c)
a 1% owner of the Company or an Affiliate with annual Compensation from the
Company and all Affiliates of more than $150,000.

Mandatory Aggregation Group means each plan (considering the Plan and Related
Plans) that, during the Plan Year that contains the Determination Date or any of
the 4 preceding Plan Years:
(d)
had a participant who was a Key Employee; or

(e)
was required to be considered with a plan in which a Key Employee participated
in order to enable the plan in which the Key Employee participated to meet the
requirements of Code Section 401(a)(4) or 410(b).

Non-key Employee means an Employee or former Employee who is not a Key Employee.
Permissive Aggregation Group means the group of plans consisting of the plans in
a Mandatory Aggregation Group with the Plan, plus any other Related Plan or
Plans that, when considered as a part of the Aggregation Group, does not cause
the Aggregation Group to fail to satisfy the requirements of Code Section
401(a)(4) or 410(b).
Present Value of Accrued Benefits means, in the case of a defined benefit plan,
a Participant’s present value of accrued benefits determined as follows:

45

--------------------------------------------------------------------------------






(f)
as of the most recent “Actuarial Valuation Date,” which is the most recent
valuation date within a 12-month period ending on the Determination Date;

(g)
as if the Participant terminated service as of the actuarial valuation date; and

(h)
the Actuarial Valuation Date must be the same date used for computing the
defined benefit plan minimum funding costs, regardless of whether a valuation is
performed that Plan Year.

Present Value means, in calculating a Participant’s present value of accrued
benefits as of a Determination Date, the sum of:
(i)
the Actuarial Equivalent present value of accrued benefits;

(j)
any Plan distributions made within the Plan Year that includes the Determination
Date; provided, however, in the case of a distribution made for a reason other
than severance from employment, death or disability, this provision shall also
include distributions made within the 4 preceding Plan Years. In the case of
distributions made after the valuation date and prior to the Determination Date,
such distributions are not included as distributions for top heavy purposes to
the extent that such distributions are already included in the Participant’s
present value of accrued benefits as of the valuation date. Notwithstanding
anything herein to the contrary, all distributions, including distributions
under a terminated plan which if it had not been terminated would have been
required to be included in an Aggregation Group, will be counted;

(k)
any Employee Contributions, whether voluntary or mandatory. However, amounts
attributable to tax deductible Qualified Voluntary Employee Contributions shall
not be considered to be a part of the Participant’s present value of accrued
benefits;

(l)
with respect to unrelated rollovers and plan-to-plan transfers (ones which are
both initiated by the Participant and made from a plan maintained by one
employer to a plan maintained by another employer), if this Plan provides for
rollovers or plan-to-plan transfers, it shall always consider such rollover or
plan-to-plan transfer as a distribution for the purposes of this Section 13.1.
If this Plan is the plan accepting such rollovers or plan-to-plan transfers, it
shall not consider such rollovers or plan-to-plan transfers, as part of the
Participant’s present value of accrued benefits;

(m)
with respect to related rollovers and plan-to-plan transfers (ones either not
initiated by the Participant or made to a plan maintained by the same employer),
if this Plan provides the rollover or plan-to-plan transfer, it shall not be
counted as a distribution for purposes of this Section. If this Plan is the plan
accepting such rollover or plan-to-plan transfer, it shall consider such
rollover or plan-to-plan transfer as part of the Participant’s present value of
accrued benefits, irrespective of the date on which such rollover or
plan-to-plan transfer is accepted; and


46

--------------------------------------------------------------------------------




(n)
if an individual has not performed services for a Participating Employer within
the Plan Year that includes the Determination Date, any accrued benefit for such
individual shall not be taken into account.

Related Plan    means any other defined contribution plan (a “Related Defined
Contribution Plan”) or defined benefit plan (a “Related Defined Benefit Plan”)
(both as defined in Code Section 415(k), maintained by the Company or an
Affiliate.
A Super Top Heavy Aggregation Group exists in any Plan Year for which, as of the
Determination Date, the sum of the present value of accrued benefits and the
Aggregate Accounts of Key Employees under all plans in the Aggregation Group
exceeds 90% of the sum of the present value of accrued benefits and the
Aggregate Accounts of all employees under all plans in the Aggregation Group. In
determining the sum of the Present Value of Accrued Benefits and/or Aggregate
Accounts for all employees, the present value of accrued benefits and/or
Aggregate Accounts for any Non-key Employee who was a Key Employee for any Plan
Year preceding the Plan Year that contains the Determination Date will be
excluded.
Super Top Heavy Plan means the Plan when it is described in the second sentence
of Section 13.2.
A Top Heavy Aggregation Group exists in any Plan Year for which, as of the
Determination Date, the sum of the Present Value of Accrued Benefits for Key
Employees under all plans in the Aggregation Group exceeds 60% of the sum of the
Present Value of Accrued Benefits for all employees under all plans in the
Aggregation Group. In determining the sum of the Present Value of Accrued
Benefits for all employees, the Present Value of Accrued Benefits for any
Non-key Employee who was a Key Employee for any Plan Year preceding the Plan
Year that contains the Determination Date will be excluded.
Top Heavy Plan means the Plan when it is described in the first sentence of
Section 13.2.
13.2
Determination of Top Heavy Status

This Plan is a Top Heavy Plan in any Plan Year in which it is a member of a Top
Heavy Aggregation Group, including a Top Heavy Aggregation Group that includes
only the Plan. The Plan is a Super Top Heavy Plan in any Plan Year in which it
is a member of a Super Top Heavy Aggregation Group, including a Super Top Heavy
Aggregation Group that includes only the Plan.
13.3
Minimum Benefit Requirement for Top Heavy Plan

13.3.1    Minimum Accrued Benefit: The minimum accrued benefit (expressed as an
Individual Life Annuity commencing at Normal Retirement Date) derived from
Company contributions to be provided under this Section for each Non-key
Employee who is a Participant for any Plan Year in which this Plan is a Top
Heavy Plan shall equal the product of (a) 1/12th of “416 Compensation” averaged
over 5 the consecutive Plan Years (or actual number of Plan Years if less) which
produce the highest average and (b) the lesser of (i) 2% multiplied by Years of
Vesting Service or (ii) 20%.

47

--------------------------------------------------------------------------------




13.3.2    For purposes of providing the minimum benefit under Code Section 416,
a Non-key Employee who is not a Participant solely because (a) his compensation
is below a stated amount or (b) he declined to make mandatory contributions to
the Plan will be considered to be a Participant.
13.3.3    For purposes of this Section 13.3, Years of Vesting Service for any
Plan Year during which the Plan was not a Top Heavy Plan shall be disregarded.
13.3.4    For purposes of this Section 13.3, 416 Compensation for any Plan Year
during which the Plan is a Top Heavy Plan shall be disregarded.
13.3.5    For the purposes of this Section 13.3, “416 Compensation” shall mean
W-¬2 wages for the calendar year ending with or within the Plan Year, plus any
elective deferral (as defined in Code section 402(g)), any amounts contributed
to a plan described in Code Section 125 and any amounts contributed to a plan
described in Code Section 132. 416 Compensation shall be limited to $200,000 (as
adjusted for cost-of-living in accordance with Section 401(a)(17)(B) of the
Code) in Top Heavy Plan Years.
13.3.6    If payment of the minimum accrued benefit commences at a date other
than Normal Retirement Date, or if the form of benefit is other than on
Individual Life Annuity, the minimum accrued benefit shall be the Actuarial
Equivalent of the minimum accrued benefit expressed as an Individual Life
Annuity commencing at Normal Retirement Date.
13.3.7    To the extent required to be nonforfeitable under Section 13.4, the
minimum accrued benefit under this Section 13.3 may not be forfeited under Code
Section 411(a)(3)(B) or Code Section 411(a)(3)(D).
13.3.8    In determining Years of Service, any service shall be disregarded to
the extent such service occurs during a Plan Year when the Plan benefits (within
the meaning of Code Section 410(b)) no Key Employee or Former Key Employee.
13.4
Vesting Requirement for Top Heavy Plan

13.4.1    Notwithstanding any other provision of this Plan, for any Top Heavy
Plan Year, the vested portion of any Participant’s accrued benefit shall be
determined on the basis of the Participant’s number of Years of Vesting Service
according to the following schedule:
Years of Service
Percentage Vested
1 - 2
0%
3
100%



If in any subsequent Plan Year, the Plan ceases to be a Top Heavy Plan, the
Company may, in its sole discretion, elect to continue to apply this vesting
schedule in determining the vested portion of any Participant’s accrued benefit,
or revert to the vesting schedule in effect before this Plan became a Top Heavy
Plan. Any such reversion shall be treated as a Plan amendment.

48

--------------------------------------------------------------------------------




13.4.2    The computation of the nonforfeitable percentage of the Participant’s
interest in the Plan shall not be reduced as the result of any direct or
indirect amendment to this Plan. In the event that this Plan is amended to
change or modify any vesting schedule, a Participant with at least 3 Years of
Service as of the expiration date of the election period may elect to have the
Participant’s nonforfeitable percentage computed under the Plan without regard
to such amendment. If a Participant fails to make such election, then such
Participant shall be subject to the new vesting schedule. The Participant’s
election period shall commence on the adoption date of the amendment and shall
end 60 days after the latest of:
(a)
the adoption date of the amendment,

(b)
the effective date of the amendment, or

(c)
the date the Participant receives written notice of the amendment from the
Company.

IN WITNESS WHEREOF, the Company has executed the Plan, as amended and restated,
by a duly authorized representative this 28th day of January, 2013, to be
effective as of January 1, 2013, except as otherwise expressly provided herein.
FMC Technologies, Inc.
By: /s/ Mark J. Scott            
Its: Vice President, Administration



49

--------------------------------------------------------------------------------




SUPPLEMENTAL 1
JETWAY SYSTEMS DIVISION, OGDEN, UTAH
1-1    Eligible Employees
The terms of this Supplement apply only to Eligible Employees of the FMC
Corporation Jetway Systems Division who work in Ogden, Utah and are covered by
the Collective Bargaining Agreement between the Company and the United
Steelworkers of America Local Union 6162.
1-2    Actuarial Equivalent
Actuarial Equivalent, other than for purposes of Section 12.8 of the Plan, shall
be determined based on the UP-1983 Group Annuity Mortality table for males set
back 1 year for the Participant and 5 years for the Beneficiary, and 8% interest
compounded annually.
1-3    Average Monthly Earnings
Average Monthly Earnings means the average for each Participant determined by
dividing total Considered Compensation during the Participant’s 9-year Period of
Service ending on his retirement or Severance from Service Date by 108. The
denominator of 108 shall be reduced to the number of months actually worked if
the Participant was not employed by the Company during that entire 9-year
period. The denominator shall also be reduced in the case of Disability
Retirement by the number of months without pay because of Disability in the last
6 months before retirement, and in all other cases shall be reduced by the
greater of the number of months without pay (a) in excess of 3, during each
absence, or (b) in excess of 12.
1-4    Considered Compensation
Considered Compensation means the Base Pay paid to an individual by the Company
and/or any Affiliate during a Plan Year while that individual is a Participant.
“Base Pay” means a Participant’s regular hourly wage and does not include
bonuses, amounts paid in lieu of regular vacation, overtime or other premium
pay, deferred compensation, stock options, and other amounts that receive
special tax treatment.
The annual amount of Considered Compensation taken into account for a
Participant must not exceed $160,000 (as adjusted by the Internal Revenue
Service for cost-of living increases in accordance with Code Section 40l
(a)(17)(B)); provided, however in determining benefit accruals after December
31, 2001, the annual amount of Considered Compensation taken into account for a
Participant must not exceed $200,000 (as adjusted by the Internal Revenue
Service, for cost of living increases in accordance with Code Section
401(a)(17)(B)). For the purposes of determining benefit accruals in any Plan
Year after December 31, 2001, Considered Compensation for any prior Plan Year
shall be subject to the applicable limit on Earnings for that prior year.
1-5    Normal Retirement Date
Normal Retirement Date means the first day of the month coinciding with or next
following the Participant’s 65th birthday.

50

--------------------------------------------------------------------------------




1-6    Normal Retirement Benefit
A Participant’s monthly Normal Retirement Benefit shall be the greater of (a) or
(b):
(a)
1.025% of Average Monthly Earnings multiplied by the Participant’s Years of
Credited Service.

(b)
The product of the benefit rate provided below in effect at the termination of
the Participant’s Years of Credited Service multiplied by the

Participant’s Years of Credited Service.
Termination Date            Benefit Rate
On or after September 1, 1998    $21.50
but before August 31, 1999
On or after September 1, 1999    $22.50
Effective October 8, 2000, each Participant’s monthly Normal Retirement Benefit
accrued under the formula described above shall be calculated and maintained as
a frozen benefit (“Prior Formula Accrued Benefit”). For periods beginning on or
after October 9, 2000, a Participant’s Normal Retirement Benefit shall be equal
to the greater of the prior Formula Accrued Benefit, if any, and the product of
the benefit rate of $30.00 multiplied by the Participant’s Years of Credited
Service.
1-7    Early Retirement Date
Early Retirement Date means the later of the Participant’s 55th birthday and the
date the Participant acquires 15 (effective September 1, 2005, 10) years of
Credited Service.
1-8    Early Retirement Reduction Factor
If a Participant’s Early Retirement Benefit commences prior to age 65, the
Participant’s Early Retirement Benefit shall be paid according to the reduced
percentage provided below.
Age Benefits Begin
Reduced Percentage
65
0.00%
64
93.00%
63
86.53%
62
80.60%
61
75.20%
60
70.33%
59
66.00%
58
62.20%
57
58.93%
56
56.20%
55
54.00%


51

--------------------------------------------------------------------------------




Notwithstanding the preceding to the contrary, effective September 1, 2005, the
following reduced percentages shall apply:
Age Benefits Begin
Reduced Percentage
65
0%
64
96%
63
92%
62
88%
61
84%
60
80%
59
75%
58
70%
57
65%
56
60%
55
55%

1-9    Disability Retirement
A Participant who has completed 10 Years of Vesting Service, has a Total and
Permanent Disability for a period of at least 26 weeks and who retires due to
Total and Permanent Disability shall be eligible for a Disability Retirement
Benefit.
Total and Permanent Disability means a total and permanent mental or physical
disability of a Participant and confirmed by medical examination of a physician
selected by the Company or the Participant, and confirmed by medical examination
of a physician selected by the other party, whether or not such disability arose
out of or during the course of employment, of a nature preventing such
Participant from engaging in any occupation for compensation for the balance of
the Participant’s life.
1-10    Disability Retirement Benefit
If the Participant is eligible for unreduced Social Security benefits, the
Participant’s Disability Retirement Benefit shall be determined pursuant to
Section 3.1.2, without reduction for early commencement, but shall be no less
than $100 per month. If the Participant is not eligible for unreduced Social
Security benefits, the Participant’s Disability Retirement Benefit shall be
determined according to the preceding sentence, then increased by $100 per
month.
1-11    Normal Form of Benefit
A Participant’s benefit shall be paid in the form of a 50% Joint and Survivor’s
Annuity, with the Participant’s spouse as joint annuitant if the Participant is
married on the Annuity Starting Date, and in the form of an Individual Life
Annuity if the Participant is not married on the Annuity Starting Date, unless
the Participant elects, in accordance with Section 6.3, not to receive payment
in the normal form and to receive payment in one of the permitted optional
forms.
1-12    Optional Forms of Benefit

52

--------------------------------------------------------------------------------




A Participant may elect, in accordance with Section 6.3, to receive the
Participant’s benefits in one of the following optional forms:
(a)
an Individual Life Annuity; or

(b)
a 50% or 100% joint and survivor annuity, with the Participant’s Beneficiary as
the survivor.

1-13    Surviving Spouse’s Benefit
The surviving spouse’s benefit shall be equal to 60% of 90% of the amount the
Participant would have received if the Participant had retired on the day before
death and commenced payments on the Participant’s earliest early retirement
date, unless the Participant waived such benefit with spousal consent, in which
case the surviving spouse’s benefit shall be eliminated.
Payment of the survivor’s benefit shall commence on the first day of the month
next following the later of the Participant’s 55th birthday or the Participant’s
death, unless the Participant’s spouse elects to commence payment of benefits as
of the first day of any subsequent month, but not later than the Participant’s
Normal Retirement Date.



53

--------------------------------------------------------------------------------




SUPPLEMENTAL 2    
PACKAGING MACHINERY DIVISION, GREEN BAY, WISCONSIN
2-1    Eligible Employees
The terms of this Supplement apply only to individuals participating in the FMC
Corporation Retirement Plan for Hourly Employees - Packaging Machinery Division,
Green Bay, Wisconsin (“Prior Plan”) on the Freeze Date who had not yet received
a full distribution of their benefit under such Prior Plan or the FMC Plan as of
the Effective Date (“Participant”).
2-2    Freeze Date
Effective March 22, 1995 (“Freeze Date”) the union group covering the
Participants was decertified and the Prior Plan was frozen. No new participants
entered the Prior Plan after the Freeze Date, and no benefits accrued under the
Prior Plan after the Freeze Date.
2-3    Actuarial Equivalent
Actuarial Equivalent, other than for purposes of Section 12.8 of the Plan, shall
be determined based on the 1971 Group Annuity Table (weighted 95% male, 5%
female) and 6% interest compounded annually.
2-4    Normal Retirement Date
Normal Retirement Date means the first day of the month coinciding with or next
following the Participant’s 65th birthday.
2-5    Normal Retirement Benefit
A Participant’s monthly Normal Retirement Benefit shall be the Participant’s
monthly normal retirement benefit accrued under the Prior Plan as of the Freeze
Date.
2-6    Early Retirement Date
Early Retirement Date means the later of the Participant’s 55th birthday and the
date the Participant acquires 15 Years of Credited Service.
2-7    Early Retirement Reduction Factor
The Participant’s Early Retirement Benefit shall be reduced by 4% per year for
each year between the Participant’s Annuity Starting Date and the Participant’s
65th birthday.
2-8    Surviving Spouse’s Benefit
The amount of the surviving spouse’s benefit shall be determined pursuant to
this Supplement as if the Participant had retired on the later of the
Participant’s 55th birthday or the date of the Participant’s death. Payment of
the survivor’s benefit shall commence on the first day of the month next
following the later of the Participant’s 55th birthday or the Participant’s
death, unless the

54

--------------------------------------------------------------------------------




Participant’s spouse elects to commence payment of benefits as of the first day
of any subsequent month, but not later than the Participant’s Normal Retirement
Date.
2-9    Participants who were Salaried Employees
Participants who prior to the Freeze Date became salaried employees and as a
result became covered under the FMC Corporation Salaried Employees’ Retirement
Plan (“Salaried Plan”), or its predecessor plan, were given certain distribution
rights as described in Section 6.2.5 of the Salaried Plan that applied to
benefits payable under the Plan and the Salaried Plan.



55

--------------------------------------------------------------------------------




SUPPLEMENTAL 3    
SMITH METER PLANT, ERIE, PENNSYLVANIA
3-1    Eligible Employees
The terms of this Supplement apply only to Eligible Employees of the FMC
Corporation Smith Meter Plan who work in Erie, Pennsylvania and who are covered
by the Collective Bargaining Agreement between the Company and the International
Union, United Automobile, Aerospace and Agricultural Implement Workers of
America Local No. 714.
3-2    Actuarial Equivalent
Actuarial Equivalent, other than for purposes of Section 12.8 of the Plan, shall
be determined based on the UP-1984 Mortality Table (for nondisabled
participants) and the 1965 Railroad Board Total Disabled Annuitants Mortality
Table - Ultimate Rates (for disabled participants) and the interest rate used by
the Pension Benefit Guaranty Corporation for lump sum distributions occurring on
the first day of the Plan Year that contains the Annuity Starting Date.
3-3    Service
Break-In-Service occurs when a nonvested Employee does not accrue at least 170
Hours of Service during a calendar year. Any such break shall cause a forfeiture
of prior Years of Vesting Service if the total years of consecutive
Breaks-in-Service equals or exceeds the greater of five or the number of Years
of Vesting Service.
If the number of consecutive Breaks-in-Service do not operate to cause a
forfeiture of prior Years of Vesting Service, the prior Years of Vesting Service
shall be reinstated after the Employee is again credited with 1/10th Year of
Vesting Service. Further, if an Employee becomes eligible for a Disability
Retirement Benefit and recovers prior to his 65th birthday, he shall retain his
Years of Vesting Service upon return to active employment with the Company
within 30 days after Disability Retirement Benefits cease.
Hour of Service means:
(a)
Each hour during an applicable computation period for which an Employee is
directly or indirectly paid or entitled to payment as an Employee for services
performed, including back pay, irrespective of mitigation of damages, or such
hours directly or indirectly paid for reasons other than the performance of
duties during the applicable computation period, such as vacation, holidays,
paid sick or funeral leaves, and similar paid periods of nonworking time, or
periods of absence because of jury duty, military leaves and other Company
approved leaves of absence. The number of Hours of Service to be credited to an
Employee as a result of payment for other than duties performed shall be
computed in accordance with such Employee’s hourly rate of pay during that
computation period for which payment is made.


56

--------------------------------------------------------------------------------




(b)
Such Hours of Service which are paid for other than at the time they accrued
shall be deemed accumulated for all purposes herein during the period for which
they accrued irrespective of when payment is made.

(c)
The number of Hours of Service to be credited to an Employee for any computation
period shall be governed by Sections 2530.200b-2(b) and (c) of the Labor
Department Regulations relating to ERISA.

(d)
Anything contained herein to the contrary notwithstanding and solely for
purposes of determining whether a Break-in-Service has occurred for purposes of
Years of Vesting Service, an Employee who is absent from work for maternity or
paternity reasons shall receive credit for the Hours of Service which would
otherwise have been credited to such Employee but for such absence, or in any
case in which Hours of Service cannot be determined, 8 Hours of Service per day
of such absence. The total number of Hours of Service credited under this
paragraph for any single continuous period shall not exceed 501 hours. For
purposes of this paragraph, an absence from work for maternity or paternity
reasons means an absence, (i) by reason of the pregnancy of the individual, (ii)
by reason of a birth of a child of the individual, (iii) by reason of the
placement of a child with the individual in connection with the adoption of such
child by such individual, or (iv) for purposes of caring for such child for a
period beginning immediately following such birth or placement. The Hours of
Service credited under this paragraph shall be credited in the Plan Year in
which the absence begins if such crediting is required to prevent a
Break-in-Service in such Plan Year, or (in all other cases) in the following
Plan Year.

One Year Break-In-Service means any calendar year during which an Employee
completes less than 170 Hours of Service.
Year of Credited Service means (A) the Employee’s Years of Credited Service
prior to the Effective Date, and (B) the Employee’s Years of Vesting Service
while the Employee is an Eligible Employee and after the Employee becomes a
Participant. Notwithstanding the foregoing, benefit payments under this Plan for
periods of service credited under any other retirement plans sponsored by the
Company or an Affiliate as certified by the Administrator shall be reduced (but
not below zero) by the amount of any benefit payments under such other plan for
the same period of time.
Year of Vesting Service means (A) the Employee’s Years of Service prior to the
Effective Date, and (B) the total number of calendar years in which the Employee
is credited with 1000 or more Hours of Service, or, subject to the provisions of
this Supplement on Break-In-Service, a proportionate credit for 1/10th of a Year
of Vesting Service for each 100 Hours of Service credited during such calendar
year if the Employee is credited with less than 1000 Hours of Service during
such calendar year.

57

--------------------------------------------------------------------------------




3-4    Normal Retirement Date    
Normal Retirement Date means the earlier of (a) the first date the Participant
has attained age 62 and completed 10 years of Vesting Service, or (b) the
Participant’s 65th birthday.
3-5    Normal Retirement Benefit    
A Participant’s monthly Normal Retirement Benefit shall be determined by
multiplying the fixed rate provided below in effect on the date the
Participant’s Years of Credited Service terminate, multiplied by the
Participant’s Years of Credited Service:
Termination Date                    Benefit Rate
On or after January 1, 1999                 $25.00
but prior to January 1, 2001
On or after January 1, 2001                 $26.00
But prior to January 1, 2002
On or after January 1, 2002                 $27.00
but prior to January 1, 2003
On or after January 1, 2003                 $28.00
but prior to January 1, 2004
On or after January 1, 2004                 $29.00
but prior to January 1, 2005
On of after January 1, 2005                 $29.00
but prior to January 1, 2006
On or after January 1, 2006                 $30.00
but prior to January 1, 2007
On or after January 1, 2007                 $31.00
but prior to January 1, 2008
On or after January 1, 2008                 $32.00
but prior to January 1, 2009
On or after January 1, 2009                 $33.00
but prior to January 1, 2010
On or after January 1, 2010                 $33.00
but prior to January 1, 2011
On or after January 1, 2011                 $36.00
but prior to January 1, 2012

58

--------------------------------------------------------------------------------




On or after January 1, 2012                 $38.00
Each Participant whose Years of Credited Service terminates after January 1,
2001, but prior to January 1, 2004 as a result of Normal Retirement, Early
Retirement, Disability Retirement or Deferred Retirement, but not including a
Participant whose employment terminates prior to Early Retirement eligibility,
shall have their Normal, Early, Disability or Deferred Retirement benefit, as
applicable, recalculated effective January 1, 2004 using a monthly benefit rate
of $29.00, provided that any such recalculation shall not increase the amount of
Normal, Early, Disability or Deferred Retirement benefit, as applicable, already
paid to such Participant, but shall be applied solely to any Normal, Early,
Disability or Deferred Retirement benefit, as applicable, payable after January
1, 2004. A Participant’s monthly Normal, Early, Disability or Deferred
Retirement benefit, as applicable shall be increased by $20.00 per month after
the Participant attains age 65, and by an additional $20.00 per month after the
Participant’s spouse attains age 65.
Effective January 1, 2009, each Participant whose Years of Credited Service
terminates on or after April 3, 2006, but prior to January 1, 2009 as a result
of Normal Retirement, Early Retirement, Disability Retirement or Deferred
Retirement, but not including a Participant whose employment terminates prior to
Early Retirement eligibility, shall have their Normal, Early, Disability or
Deferred Retirement benefit, as applicable, recalculated effective on the
Participant’s retirement anniversary date occurring in 2009 using a monthly
benefit rate of $33.00, provided that any such recalculation shall not increase
the amount of Normal, Early, Disability or Deferred Retirement benefit, as
applicable, already paid to such Participant, but shall be applied solely to any
Normal, Early, Disability or Deferred Retirement benefit, as applicable, payable
after January 1, 2009.
Effective January 1, 2011, each Participant whose Years of Credited Service
terminates on or after April 4, 2011, but prior to January 1, 2012 as a result
of Normal Retirement, Early Retirement, Disability Retirement or Deferred
Retirement, but not including a Participant whose employment terminates prior to
Early Retirement eligibility, shall have their Normal, Early, Disability or
Deferred Retirement benefit, as applicable, recalculated effective on the
Participant’s retirement anniversary date occurring in 2012 using a monthly
benefit rate of $38.00, provided that any such recalculation shall not increase
the amount of Normal, Early, Disability or Deferred Retirement benefit, as
applicable, already paid to such Participant, but shall be applied solely to any
Normal, Early, Disability or Deferred Retirement benefit, as applicable, payable
after January 1, 2012.
3-6    Early Retirement Date
Early Retirement Date means the later of the Participant’s 57th birthday and the
date the Participant acquires 10 Years of Credited Service.
3-7    Early Retirement Reduction Factor
If a Participant’s Early Retirement Benefit commences prior to age 62, the
Participant’s Early Retirement Benefit shall be reduced by a percentage equal to
4% multiplied by the number of years (prorated for any fraction of a year) from
the Annuity Starting Date to the first day of the month following the
Participant’s 62nd birthday. The same reduction factor shall apply to a
terminated Participant who is not Early Retirement eligible if the Participant
has 10 Years of Vesting Service.

59

--------------------------------------------------------------------------------




3-8    Disability Retirement
A Participant who has completed 10 Years of Credited Service and suffers a Total
and Permanent Disability while he is an Employee and before he has attained age
62 shall be eligible for a Disability Retirement Benefit.
Total and Permanent Disability means total disability by bodily injury or
disease, physical or mental, or both, sufficient to prevent the Employee from
engaging in any regular occupation or employment for remuneration or profit,
which disability will be permanent and continuous during the remainder of the
Employee’s life; provided, however, that no Employee shall be deemed to be
totally and permanently disabled for the purposes of the Plan if his incapacity
consists of chronic alcoholism or addiction to narcotics, or if such incapacity
was contracted, suffered or incurred while he was engaged in a felonious
enterprise or resulted therefrom or resulted from an intentionally
self-inflicted injury or resulted from service in the armed forces of any
country. The existence of total and permanent disability shall be determined by
the Committee on the basis of medical evidence satisfactory to it.
3-9    Disability Retirement Benefit
The Participant’s Disability Retirement Benefit shall be determined by
multiplying the fixed rate provided below in effect on the date his Total and
Permanent Disability commences, multiplied by the Participant’s Years of
Credited Service as of such date:
Termination Date                        Benefit Rate
On or after January 1, 1999 and prior to January 1, 2001    $50.00
On or after January 1, 2001 and prior to January 1, 2002    $52.00
On or after January 1, 2002 and prior to January 1, 2003    $54.00
On or after January 1, 2003 and prior to January 1, 2004    $56.00
On or after January 1, 2004 and prior to January 1, 2005    $58.00
On or after January 1, 2005                    $58.00
All disability retirement benefits shall be reduced by the amount of (a)
worker’s compensation benefits; and (b) any present or future payments on
account of injury, disease or disability under the Federal Social Security Act,
as amended, or any other Federal or State law under which the Company
contributes through taxes or otherwise to benefits for injury, disease or
disability of Employees whether occupational or non-occupational; provided
however, that the provisions of this Section 3-9 shall not operate to reduce the
disability retirement benefits to less than the retirement benefits to which the
Participant would have been entitled had the Participant reached the
Participant’s 62nd birthday at time of disability retirement.
3-10    Normal Form of Benefit
The normal form of benefit shall be a 50% Joint and Survivor’s Annuity with the
Participant’s spouse as joint annuitant if he is married on the Annuity Starting
Date, and an Individual Life Annuity if he is not married on the Annuity
Starting Date.

60

--------------------------------------------------------------------------------




3-11    Optional Forms of Benefit
A Participant who is eligible for an Early or Normal Retirement Benefit may,
with spousal consent and in accordance with Section 6.3, waive the normal form
of benefit and elect one of the optional forms which shall be the Actuarial
Equivalent of the normal form of benefit.
(a)
an Individual Life Annuity, if the Participant is married;

(b)
a 100% or 66 - 2/3% Joint and Survivor’s Annuity; or

(c)
a joint and survivor’s annuity pursuant to which, upon the Participant’s death
50% of the amount paid to the Participant (reduced by 1% for each full year
exceeding 10 by which the spouse is younger than the Participant) is paid to the
Participant’s spouse until the earlier of (i) the spouse’s death; (ii)
remarriage; or (iii) a total of 120 payments have been made to the Participant
and spouse. No benefit shall be paid to the Participant’s spouse if the
Participant and spouse were married less than 12 months at the time of the
Participant’s death.

3-12    Surviving Spouse’s Benefit    
If the Participant had attained Early Retirement Date, the amount of the
surviving spouse’s benefit shall be 50% of the benefit the Participant would
have received if the Participant had elected an Individual Life Annuity
commencing on the day before the Participant’s death.
If the Participant had not attained Early Retirement Date, the amount of the
surviving spouse’s benefit shall be equal to the survivor’s benefit under the
50% Joint and Survivor’s Annuity the Participant would have received if the
Participant had elected such annuity commencing at age 57 or the day before the
Participant’s death, if later.
Monthly surviving spouse benefits payable under this Section 3-12 shall be
reduced by 1% for each full year exceeding 10 years by which the surviving
spouse is younger than the Participant.

61

--------------------------------------------------------------------------------




SUPPLEMENTAL 4    
FOOD PROCESSING MACHINERY DIVISION, HOOPESTON, ILLINOIS    
4-1    Eligible Employees    
The terms of this Supplement apply only to Eligible Employees of the FMC
Corporation Food Processing Machinery Division who work in Hoopeston, Illinois
and who are covered by the Collective Bargaining Agreement between the Company
and the Allied Industrial Workers of America, AFL-CIO Local 985.
4-2    Actuarial Equivalent    
Actuarial Equivalent, other than for purposes of Section 12.8 of the Plan, shall
be determined based on the 1971 Group Annuity Table (weighted 95% male, 5%
female) and 6% interest compounded annually.
4-3    Commencement of Participation    
An Eligible Employee shall become a Participant as of the date the Participant
completes 1 year of Credited Service.
4-4    Normal Retirement Date    
Normal Retirement Date means the first day of the month coinciding with or next
following the Participant’s 65th birthday.
4-5    Normal Retirement Benefit    
A Participant’s monthly Normal Retirement Benefit shall be determined by
multiplying the fixed rate provided below in effect on the date the
Participant’s Years of Credited Service terminate, multiplied by his Years of
Credited Service:
Termination Date            Benefit Rate
On or after December 1, 1998        $26.00
On or after December 1, 1999        $30.00
On or after December 1, 2002        $33.00
4-6    Early Retirement Reduction Factor    
If a Participant’s Early Retirement Benefit commences prior to age 65, the
Participant’s Early Retirement Benefit shall be reduced by 4% for each full year
between the Annuity Starting Date and the Participant’s 65th birthday.
4-7    Optional Form of Benefits    
(a)
A married Participant may elect, with spousal consent and in accordance with
Section 6.3, to receive the Participant’s benefits in one of the following
forms:    


62

--------------------------------------------------------------------------------




(i)
an Individual Life Annuity;

(ii)
a 50% joint and survivor’s annuity with the Participant’s Beneficiary as
survivor; or

(iii)
a 100% joint and survivor’s annuity with the Participant’s Beneficiary as
survivor.

(b)
An unmarried Participant who is eligible for Normal Retirement, Early Retirement
or Disability Retirement Benefits may elect, in accordance with Section 6.3, to
receive the Participant’s benefits in one of the following forms:    

(i)
a 50% joint and survivor’s annuity with the Participant’s Beneficiary as
survivor; or

(ii)
a 100% joint and survivor’s annuity with the Participant’s Beneficiary as
survivor.

4-8    Disability Retirement
A Participant who has completed 15 Years of Credited Service as of the date
Total and Permanent Disability has endured for a period of 13 weeks shall be
eligible for a Disability Retirement Benefit.
Total and Permanent Disability means a total and permanent mental or physical
disability of a Participant and confirmed by medical examination of a physician
selected by the Company or the Participant, and confirmed by medical examination
of a physician selected by the other party, whether or not such disability arose
out of or during the course of employment, of a nature preventing such
Participant from engaging in any occupation for compensation for the balance of
the Participant’s life.
4-9    Disability Retirement Benefit
The Participant’s Disability Retirement Benefit shall be determined pursuant to
Section 3.1.2, based on the Participant’s Years of Credited Service to the date
of the Participant’s Disability Retirement.
The Disability Retirement payment shall commence with the first day of the month
immediately following the expiration of the 13-week period described in Section
4-8 of this Supplement or medical certification of disability, whichever shall
be later.
Such payment shall also take into account and have deducted therefrom any
benefits paid or payable, now or in the future, to the Participant by way of (a)
Worker’s Compensation payments; (b) public pension payments (except Social
Security Disability and Military pension payments); and (c) 1/2 of any accident
or health insurance benefit payment as may be provided by any program as now or
in the future made available by the Company or placed in effect by any
governmental authority for the benefit of Participants; however, any lump sum
award under (a) and (c) above shall

63

--------------------------------------------------------------------------------




not be deducted. Any Participant who shall receive a Disability Retirement
Benefit shall be subject to reexamination by a physician of the Company at any
time the Company may so request and if, in the opinion of the Company, the Total
and Permanent Disability of the Participant shall no longer continue to exist,
such Participant’s right to a continuance of Disability Retirement Benefit
payment shall cease. Failure or refusal of a Participant to submit to medical
examination as requested by the Company shall be cause of cancellation of the
Disability Retirement Benefit. Such disabled Participant shall, however, be
entitled to Early or Normal Retirement benefit payments upon qualification by
the Participant under the requirements set forth in Section 3.1 and Section 3.2.
In no event, however, shall any Participant be entitled to receive both a
Disability Retirement Benefit and an Early or Normal Retirement Benefit, it
being intended that there should be no duplication of retirement benefits.



64

--------------------------------------------------------------------------------




SUPPLEMENTAL 5    
AIRLINE EQUIPMENT DIVISION, SAN JOSE, CALIFORNIA
5-1    Eligible Employees
The terms of this Supplement apply only to individuals participating in the FMC
Corporation Retirement Plan for San Jose Commercial Segment Hourly Employees
(“Prior Plan”) on the Freeze Date who were a part of the Airline Equipment
Division and who have not yet received a full distribution of their benefit
under such Prior Plan as of the Effective Date (“Participant”).
5-2    Freeze Date
Effective July 28, 1982 (“Freeze Date”), the Participants had their benefits in
the Prior Plan frozen as a result of the closure of the Airline Equipment
Division in San Jose, California. No new Participants entered the Prior Plan
after the Freeze Date, and no benefits accrued to Participants under the Prior
Plan after the Freeze Date.
5-3    Actuarial Equivalent    
Actuarial Equivalent, other than for purposes of Section 12.8 of the Plan, shall
be determined based on the 1951 Group Annuity Mortality Table and 3.5% interest
compounded annually.
5-4    Normal Retirement Date
Normal Retirement Date means the first day of the month coinciding with or next
following the Participant’s 65th birthday.
5-5    Normal Retirement Benefit    
A Participant’s monthly Normal Retirement Benefit shall be the Participant’s
monthly normal retirement benefit accrued under the Prior Plan as of the Freeze
Date.
5-6    Early Retirement Date
Early Retirement Date means the later of the Participant’s 55th birthday and the
date the Participant acquires 10 Years of Vesting Service.
5-7    Early Retirement Reduction Factor
If a Participant’s Early Retirement Benefit commences prior to age 65, the
Participant’s Early Retirement Benefit shall be reduced by 5/12 of 1% for each
month between his Annuity Starting Date and the Participant’s 65th birthday.
5-8    Termination Benefits Reduction Factor
If a Participant’s Termination Benefit commences prior to age 65, the
Participant’s Termination Benefit shall be reduced to the Actuarial Equivalent
of the Participant’s basic benefit in accordance with Tables A or B attached
hereto.

65

--------------------------------------------------------------------------------




Based on Age of Participant on Commencement of Early Retirement Benefit


MALE PARTICIPANT (Table A)
 
MONTHS
 
YEARS
0
1
2
3
4
5
6
7
8
9
10
11
55
44.74
%
45.01
%
45.28
%
45.56
%
45.83
%
46.10% o
46.37
%
46.64
%
46.91
%
47.19
%
47.46%
47.73
%
56
48.00


48.30


48.60


48.90


49.20


49.50
49.80
50.09


50.39


50.69


50.99
51.29


57
51.59


51.92


52.25


52.58


52.91


53.24
53.57


53.91


54.24


54.57


54.90
55.23


58
55.56


55.93


56.30


56.66


57.03


57.40
57.77


58.13


58.50


58.87


59.24
59.60


59
59.97


60.38


60.79


61.19


61.60


62.01
62.42


62.83


63.24


63.64


64.05
64.46


60
64.87


65.33


65.78


66.24


66.69


67.15
67.60


68.06


68.52


68.97


69.43
69.88


61
70.34


70.85


71.36


71.88


72.39


72.90
73.41


73.92


74.43


74.95


75.46
75.97


62
76.48


77.06


77.63


78.21


78.78


79.36
79.93


80.51


81.08


81.66


82.23
82.81


63
83.38


84.03


84.68


85.32


85.97


86.62
87.27


87.92


88.57


89.21


89.86
90.51


64
91.16


91.90


92.63


93.37


94.11


94.84
95.58


96.32


97.05


97.79


98.53
99.26






66

--------------------------------------------------------------------------------




FEMALE PARTICIPANT (Table B)
 
MONTHS
 
YEARS
0
1
2
3
4
5
6
7
8
9
10
11
55
49.50
%
49.76
%
50.03
%
50.29
%
50.56
%
50.82
%
51.09
%
51.35
%
51.61
%
51.88
%
52.14
%
52.41
%
56
52.67


52.96


53.25


53.54


53.83


54.12


54.41


54.69


54.98


55.27


55.56


55.85


57
56.14


56.46
56.77


57.09


57.40


57.72


58.03


58.35


58.66


58.98


59.29


59.61


58
59.92


60.27


60.61


60.96


61.31


61.65


62.00


62.35


62.69


63.04


63.39


63.73


59
64.08


64.46


64.84


65.22


65.60


65.98


66.36


66.74


67.12


67.50


67.88


68.26


60
68.64


69.06


69.48


69.90


70.32


70.74


71.16


71.57


71.99


72.41


72.83


73.25


61
73.67


74.13


74.60


75.06


75.53


75.99


76.46


76.92


77.38


77.85


78.31


78.78


62
79.24


79.76


80.27


80.79


81.30


81.82


82.33


82.85


83.36


83.88


84.39


84.91


63
85.42


85.99


86.57


87.14


87.72


88.29


88.87


89.44


90.01


90.59


91.16


91.74


64
92.31


92.95


93.59


94.23


94.87


95.51


96.15


96.80


97.44


98.08


98.72


99.36






67

--------------------------------------------------------------------------------




(1)    
SUPPLEMENTAL 6    
FOOD PROCESSING MACHINERY DIVISION, SAN JOSE, CALIFORNIA
6-1    Eligible Employees
The terms of this Supplement apply only to individuals participating in the FMC
Corporation Retirement Plan for San Jose Commercial Segment Hourly Employees
(“Prior Plan”) on the Freeze Date who were a part of the Food Processing
Division and who have not yet received a full distribution of their benefit
under such Prior Plan as of the Effective Date (“Participant”).
6-2    Freeze Date
Effective December 31, 1980 (“Freeze Date”), the Participants had their benefits
in the Prior Plan frozen. No new Participants entered the Prior Plan after the
Freeze Date, and no benefits accrued to any Participants under the Prior Plan
after the Freeze Date.
6-3    Actuarial Equivalent    
Actuarial Equivalent, other than for purposes of Section 12.8 of the Plan, shall
be determined based on the 1951 Group Annuity Mortality Table and 3.5% interest
compounded annually.
6-4    Normal Retirement Date
Normal Retirement Date means the first day of the month coinciding with or next
following the Participant’s 65th birthday.
6-5    Normal Retirement Benefit    
A Participant’s monthly Normal Retirement Benefit shall be the Participant’s
monthly normal retirement benefit accrued under the Prior Plan as of the Freeze
Date.
6-6    Early Retirement Date
Early Retirement Date means the later of the Participant’s 55th birthday and the
date the Participant acquires 15 Years of Vesting Service.
6-7    Early Retirement Reduction Factor
If a Participant’s Early Retirement Benefit commences prior to age 65, the
Participant’s Early Retirement Benefit shall be reduced to the Actuarial
Equivalent of the Participant’s Normal Retirement Benefit in accordance with
Tables A or B attached hereto.
6-8    Termination Benefits Reduction Factor

68

--------------------------------------------------------------------------------




Based on Age of Participant on Commencement of Early Retirement Benefit


MALE PARTICIPANT (Table A)
 
MONTHS
 
YEAR
0
1
2
3
4
5
6
7
8
9
10
11
55
44.74
%
45.01
%
45.28
%
45.56
%
45.83
%
46.10
%
46.37
%
46.64
%
46.91
%
47.19
%
47.46%
47.73
%
56
48.00


48.30


48.60


48.90


49.20


49.50


49.80
50.09


50.39


50.69


50.99
51.29


57
51.59


51.92


52.25


52.58


52.91


53.24


53.57


53.91


54.24


54.57


54.90
55.23


58
55.56


55.93


56.30


56.66


57.03


57.40


57.77


58.13


58.50


58.87


59.24
59.60


59
59.97


60.38


60.79


61.19


61.60


62.01


62.42


62.83


63.24


63.64


64.05
64.46


60
64.87


65.33


65.78


66.24


66.69


67.15


67.60


68.06


68.52


68.97


69.43
69.88


61
70.34


70.85


71.36


71.88


72.39


72.90


73.41


73.92


74.43


74.95


75.46
75.97


62
76.48


77.06


77.63


78.21


78.78


79.36


79.93


80.51


81.08


81.66


82.23
82.81


63
83.38


84.03


84.68


85.32


85.97


86.62


87.27


87.92


88.57


89.21


89.86
90.51


64
91.16


91.90


92.63


93.37


94.11


94.84


95.58


96.32


97.05


97.79


98.53
99.26





FEMALE PARTICIPANT (Table B)
 
MONTHS
 
YEAR
0
1
2
3
4
5
6
7
8
9
10
11
55
49.50
%
49.76
%
50.03
%
50.29
%
50.56
%
50.82
%
51.09
%
51.35
%
51.61
%
51.88
%
52.14
%
52.41
%
56
52.67


52.96


53.25


53.54


53.83


54.12


54.41


54.69


54.98


55.27


55.56


55.85


57
56.14


56.46
56.77


57.09


57.40


57.72


58.03


58.35


58.66


58.98


59.29


59.61


58
59.92


60.27


60.61


60.96


61.31


61.65


62.00


62.35


62.69


63.04


63.39


63.73


59
64.08


64.46


64.84


65.22


65.60


65.98


66.36


66.74


67.12


67.50


67.88


68.26


60
68.64


69.06


69.48


69.90


70.32


70.74


71.16


71.57


71.99


72.41


72.83


73.25


61
73.67


74.13


74.60


75.06


75.53


75.99


76.46


76.92


77.38


77.85


78.31


78.78


62
79.24


79.76


80.27


80.79


81.30


81.82


82.33


82.85


83.36


83.88


84.39


84.91


63
85.42


85.99


86.57


87.14


87.72


88.29


88.87


89.44


90.01


90.59


91.16


91.74


64
92.31


92.95


93.59


94.23


94.87


95.51


96.15


96.80


97.44


98.08


98.72


99.36






69